Exhibit 10.1

EXECUTION VERSION

 

 

 

TERM LOAN AGREEMENT

Dated as of August 16, 2011

among

HARTE-HANKS, INC.,

as the Borrower,

BANK OF AMERICA, N.A.,

as Administrative Agent

and

The Other Lenders Party Hereto

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and J.P.

MORGAN SECURITIES LLC

as

Joint Lead Arrangers

and

COMPASS BANK

as

Documentation Agent

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

        Page  

TABLE OF CONTENTS

     i   

Article 1.

   DEFINITIONS AND ACCOUNTING TERMS      1   

1.01

   Defined Terms      1   

1.02

   Other Interpretive Provisions      20   

1.03

   Accounting Terms      20   

1.04

   Rounding      21   

1.05

   Times of Day      21   

Article 2.

   THE TERM LOAN      21   

2.01

   Term Loan      21   

2.02

   Borrowing, Conversions and Continuations of Loans      22   

2.03

   Prepayments      23   

2.04

   Repayment of the Term Loan Facility      24   

2.05

   Interest      24   

2.06

   Fees      25   

2.07

   Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
     25   

2.08

   Evidence of Debt      26   

2.09

   Payments Generally; Administrative Agent’s Clawback      26   

2.10

   Sharing of Payments by Lenders      28   

2.11

   Defaulting Lenders      29   

Article 3.

   TAXES, YIELD PROTECTION AND ILLEGALITY      30   

3.01

   Taxes      30   

3.02

   Illegality      34   

3.03

   Inability to Determine Rates      34   

3.04

   Increased Costs      35   

3.05

   Compensation for Losses      36   

3.06

   Mitigation Obligations; Replacement of Lenders      36   

3.07

   Survival      37   

Article 4.

   CONDITIONS PRECEDENT TO INITIAL BORROWING      37   

4.01

   Conditions of the Borrowing on the Closing Date      37   

Article 5.

   REPRESENTATIONS AND WARRANTIES      40   

5.01

   Existence, Qualification and Power      40   

5.02

   Authorization; No Contravention      40   

5.03

   Governmental Authorization; Other Consents      40   

5.04

   Binding Effect      40   

5.05

   Financial Statements; No Material Adverse Effect      41   

5.06

   Litigation      41   

5.07

   No Default      41   

 

i



--------------------------------------------------------------------------------

5.08

   Ownership of Property; Liens      41   

5.09

   Environmental Compliance      42   

5.10

   Insurance      42   

5.11

   Taxes      42   

5.12

   ERISA Compliance      42   

5.13

   Subsidiaries; Equity Interests      43   

5.14

   Margin Regulations; Investment Company Act      43   

5.15

   Disclosure      43   

5.16

   Compliance with Laws      44   

5.17

   Permits and Licenses      44   

5.18

   Certain Transactions      44   

5.19

   Taxpayer Identification Number      44   

5.20

   Solvency      44   

5.21

   Labor Matters      44   

5.22

   Agreements Affecting Financial Condition      44   

5.23

   Material Contracts      44   

5.24

   Intellectual Property; Licenses, Etc      45   

Article 6.

   AFFIRMATIVE COVENANTS      46   

6.01

   Financial Statements      46   

6.02

   Certificates; Other Information      46   

6.03

   Notices      48   

6.04

   Payment of Obligations      49   

6.05

   Preservation of Existence, Etc      49   

6.06

   Maintenance of Properties      49   

6.07

   Maintenance of Insurance      49   

6.08

   Compliance with Laws; Contract; License and Permits      49   

6.09

   Books and Records      50   

6.10

   Inspection Rights      50   

6.11

   Use of Proceeds      50   

6.12

   Additional Guarantors      50   

Article 7.

   NEGATIVE COVENANTS      51   

7.01

   Liens      51   

7.02

   Reserved      53   

7.03

   Indebtedness of Subsidiaries      53   

7.04

   Fundamental Changes      53   

7.05

   Dispositions      55   

7.06

   Restricted Payments      56   

7.07

   Change in Nature of Business; Fiscal Year      56   

7.08

   Transactions with Affiliates      57   

7.09

   Burdensome Agreements      57   

7.10

   Use of Proceeds      58   

7.11

   Financial Covenants      58   

7.12

   Sale and Leaseback      58   

7.13

   Employee Benefit Plans      58   

7.14

   Foreign Operations      59   



--------------------------------------------------------------------------------

Article 8.

   EVENTS OF DEFAULT AND REMEDIES      59   

8.01

   Events of Default      59   

8.02

   Remedies Upon Event of Default      61   

8.03

   Application of Funds      61   

Article 9.

   ADMINISTRATIVE AGENT      62   

9.01

   Appointment and Authority      62   

9.02

   Rights as a Lender      62   

9.03

   Exculpatory Provisions      62   

9.04

   Reliance by Administrative Agent      63   

9.05

   Delegation of Duties      64   

9.06

   Resignation of Administrative Agent      64   

9.07

   Non-Reliance on Administrative Agent and Other Lenders      65   

9.08

   No Other Duties, Etc.      65   

9.09

   Administrative Agent May File Proofs of Claim      65   

9.10

   Collateral and Subsidiary Guaranty Matters      66   

9.11

   Guaranteed Cash Management Agreements and Guaranteed Hedge Agreements      66
  

Article 10.

   MISCELLANEOUS      67   

10.01

   Amendments, Etc.      67   

10.02

   Notices; Effectiveness; Electronic Communication.      69   

10.03

   No Waiver; Cumulative Remedies; Enforcement      71   

10.04

   Expenses; Indemnity; Damage Waiver.      71   

10.05

   Payments Set Aside      73   

10.06

   Successors and Assigns.      73   

10.07

   Treatment of Certain Information; Confidentiality      77   

10.08

   Right of Setoff      78   

10.09

   Interest Rate Limitation      79   

10.10

   Counterparts; Integration; Effectiveness      79   

10.11

   Survival of Representations and Warranties      79   

10.12

   Severability      79   

10.13

   Replacement of Lenders      80   

10.14

   Governing Law; Jurisdiction; Etc.      80   

10.15

   Waiver of Jury Trial      81   

10.16

   No Advisory or Fiduciary Responsibility      82   

10.17

   Electronic Execution of Assignments and Certain Other Documents      82   

10.18

   USA PATRIOT Act      82   

10.19

   ENTIRE AGREEMENT      83   



--------------------------------------------------------------------------------

SCHEDULES

 

1.01    Material Subsidiaries 2.01    Term Loan Commitments and Applicable
Percentages 5.02    Authorization; No Contravention 5.05    Supplement to
Interim Financial Statements 5.06    Litigation 5.09    Environmental Matters
5.13    Subsidiaries; Other Equity Investments 5.18    Certain Transactions 5.19
   Federal EINs 7.01    Existing Liens 7.09    Burdensome Agreements 10.02   
Administrative Agent’s Office; Certain Addresses for Notices EXHIBITS A    Loan
Notice B    Form of Term Loan Note C    Form of Compliance Certificate D-1   
Assignment and Assumption D-2    Administrative Questionnaire E    Opinion
Matters



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT

This TERM LOAN AGREEMENT (“Agreement”) is entered into as of August 16, 2011,
among HARTE-HANKS, INC., a Delaware corporation (the “Borrower”), each lender
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and BANK OF AMERICA, N.A., as Administrative Agent, and joined in for
certain purposes by the Subsidiaries of the Borrower signatory hereto (the
“Subsidiary Guarantors”).

The Borrower has requested that the Lenders provide a term loan, and the Lenders
are willing to do so on the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE 1.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“2006 Term Loan Agreement” means the Term Loan Agreement, dated September 6,
2006, among the Borrower, Wells Fargo Bank, National Association, as
administrative agent thereunder, and the lenders party thereto.

“2008 Term Loan Agreement” means the Term Loan Agreement, dated March 7, 2008,
among the Borrower, Wells Fargo Bank, National Association, as administrative
agent thereunder, and the lenders party thereto, as in effect on the date
hereof.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.

“Adjusted Leverage Ratio” means, as at any date of determination, the ratio of
(a) Consolidated Funded Indebtedness minus non-restricted cash held by the
Borrower, as of such date, to (b) Consolidated EBITDA for the Reference Period
most recently ended.

“Affiliate” means, with respect to any Person, another Person that, directly or
indirectly, through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agreement” means this Term Loan Agreement.

 

1



--------------------------------------------------------------------------------

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Term Loan Facility
represented by (a) on or prior to the Closing Date, such Lender’s Term Loan
Commitment at such time, and (b) thereafter, the principal amount of the portion
of the Term Loan advanced by such Lender outstanding at such time.

“Applicable Rate” means the applicable percentage per annum set forth below
determined by reference to the Adjusted Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(b):

 

Level

  

Adjusted Leverage Ratio

   Eurodollar Rate     Base Rate   I    <1.50:1.00      2.00 %      1.00 %  II
   >1.50:1.00 but <2.00:1.00      2.25 %      1.25 %  III    >2.00:1.00 but
<2.50:1.00      2.50 %      1.50 %  IV    >2.50:1.00      2.75 %      1.75 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Adjusted Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Level IV shall apply, in each case as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and in each case shall remain in effect until the date on
which such Compliance Certificate is delivered.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.07(b).

From the Closing Date through the first Business Day following the date that the
Compliance Certificate is received by the Administrative Agent pursuant to
Section 6.02(b) for the fiscal quarter ending September 30, 2011, the Applicable
Rate shall be determined based upon Pricing Level I.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means, collectively, Merrill Lynch, Pierce, Fenner & Smith
Incorporated and J.P. Morgan Securities LLC, in their respective capacities as
joint lead arrangers.

 

2



--------------------------------------------------------------------------------

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit D-1 or any other form approved by the Administrative Agent.

“Attributable Indebtedness” means, on any date, in respect of any capital lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2010,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

“Base Rate Loan” means a portion of the Term Loan (i.e. a Loan) that bears
interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a borrowing consisting of the portions of the Term Loan
advanced by each of the Lenders pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Capitalized Lease(s)” means lease(s) under which the Borrower or any of its
Subsidiaries is the lessee or obligor, the discounted future rental payment
obligations under which are required to be capitalized on the balance sheet of
the lessee or obligor in accordance with GAAP.

 

3



--------------------------------------------------------------------------------

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement, but only for so long as such
Person remains a Lender hereunder or an Affiliate of a Lender hereunder.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority;
provided, that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), through one or more related or unrelated transactions, becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 40%
or more of the equity securities of the Borrower entitled to vote for members of
the board of directors or equivalent governing body of the Borrower on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right);

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a

 

4



--------------------------------------------------------------------------------

member of that board or equivalent governing body occurs as a result of an
actual or threatened solicitation of proxies or consents for the election or
removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
board of directors);

(c) the passage of thirty days from the date upon which any Person or two or
more Persons acting in concert, through one or more related or unrelated
transactions, shall have acquired by contract or otherwise, or shall have
entered into a contract or arrangement that, upon consummation thereof, will
result in its or their acquisition of the power to exercise, directly or
indirectly, a controlling influence over the management or policies of the
Borrower, or control over the equity securities of the Borrower entitled to vote
for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such Person or group has the right to acquire pursuant to any option right)
representing 40% or more of the combined voting power of such securities; or

(d) 100% of the Equity Interests in each Subsidiary of the Borrower ceases to be
owned directly or indirectly by the Borrower (except as a result of transactions
expressly permitted by the terms of this Agreement).

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, Consolidated Net Income plus income taxes,
Consolidated Interest Charges, depreciation, depletion, and amortization, in
each case to the extent deducted from (or added to) Consolidated Net Income,
without duplication, and determined in accordance with GAAP. For purposes of
calculating the Consolidated Leverage Ratio and the Adjusted Leverage Ratio, a
pro forma adjustment to Consolidated EBITDA shall be made to give effect to,
without duplication, the EBITDA of Subsidiaries or operations acquired by the
Borrower or any Subsidiary of the Borrower pursuant to a Material Acquisition
permitted pursuant to Section 7.04(b), during the applicable Reference Period as
if such Material Acquisition had occurred, as of the first day of such Reference
Period if (A) the financial statements of such acquired Subsidiary or
acquisition target (in the case of an asset purchase) have been audited or
reviewed for the Reference Period sought to be included, or (B) the
Administrative Agent consents to such inclusion after being furnished with such
other historical financial statements and information in form and substance
reasonably acceptable to the Administrative Agent. Such Material Acquisition
EBITDA may be further adjusted to add back non-recurring private company
expenses which are discontinued upon acquisition (including, without limitation,
excess owner’s compensation), acquisition costs, cost savings, restructuring
costs and other amounts arising from such acquisition (but only to the extent
such adjustments are permitted under SEC Regulation S-X), in each case as may be
reasonably approved by the Administrative Agent. For the avoidance of doubt, in
the case of any other acquisition of a company (or a division thereof) by the
Borrower or any Subsidiary of the Borrower, the Borrower shall not be permitted
to include the EBITDA of any such acquired

 

5



--------------------------------------------------------------------------------

company (or division) in the Borrower’s Consolidated EBITDA calculations or to
make any other EBITDA add backs or adjustments based on such acquisition without
the prior written approval of the Administrative Agent and, in connection with
any request for such approval, the Borrower shall furnish to the Administrative
Agent all such financial and other information regarding the acquired company
(or division) as the Administrative Agent may reasonably request.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum, without
duplication, of (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including Obligations hereunder) and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) all direct
obligations arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments (but
excluding the aggregate amount available to be drawn with respect to Letters of
Credit (as defined in the Existing Revolver Credit Agreement) outstanding),
(d) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
(e) Attributable Indebtedness in respect of Capitalized Leases, (f) without
duplication, all Guarantees with respect to outstanding Indebtedness of the
types specified in clauses (a) through (e) above of Persons other than the
Borrower or any of its Subsidiaries, and (g) all Indebtedness of the types
referred to in clauses (a) through (f) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which the Borrower or any Subsidiary is a general partner or joint
venturer, unless such Indebtedness is expressly made non-recourse to the
Borrower or such Subsidiary.

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the aggregate amount of interest required
to be paid or accrued by the Borrower during such period on all Indebtedness of
the Borrower outstanding during all or any part of such period, whether such
interest was or is required to be reflected as an item of expense or
capitalized, including payments consisting of interest in respect of any
Capitalized Lease, and including commitment fees, letter of credit fees, agency
fees, balance deficiency fees and similar fees or expenses for such period in
connection with the borrowing of money or any deferred purchase price
obligation, but excluding therefrom (a) the non-cash amortization of debt
issuance costs, (b) the write-off of deferred financing fees and charges in
connection with the repayment of the 2006 Term Loan Agreement and the 2008 Term
Loan Agreement, in each case, that are classified as interest under GAAP and
(c) any prepayment penalties or premiums.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the Reference Period ending on such
date to (b) Consolidated Interest Charges for such period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the Reference Period most recently ended.

 

6



--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains, extraordinary losses and unusual
items) for that period.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Eurodollar Rate Loan plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.11(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder within three (3) Business Days of the date
required to be funded by it hereunder, (b) has notified the Borrower, or the
Administrative Agent that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder or under other agreements in which it commits to
extend credit, (c) has failed, within three (3) Business Days after request by
the Administrative Agent, to confirm in a manner satisfactory to the
Administrative Agent that it will comply with its funding obligations, or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment (other than a collateral assignment),
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.

 

7



--------------------------------------------------------------------------------

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of any class of, or other ownership or profit interests in, such
Person, all of the warrants, options or other rights for the purchase or
acquisition from such Person of shares of capital stock of (or other ownership
or profit interests in) such Person, all of the securities convertible into or
exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

8



--------------------------------------------------------------------------------

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or any ERISA Affiliate.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two (2) London Banking
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or, (ii) if such rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted and with a term equivalent to such Interest
Period would be offered by Bank of America’s London Branch to major banks in the
London interbank eurodollar market at their request at approximately 11:00 a.m.
(London time) two London Banking Days prior to the commencement of such Interest
Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London
time determined two London Banking Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.

“Eurodollar Rate Loan” means a portion of the Term Loan that bears interest at a
rate based on clause (a) of the definition of “Eurodollar Rate.”

“Event of Default” has the meaning specified in Section 8.01.

 

9



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the Laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located), (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located,
(c) any backup withholding tax that is required by the Code to be withheld from
amounts payable to a Lender that has failed to comply with clause (A) of
Section 3.01(e)(ii), and (d) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 10.13), any United
States withholding tax that (i) is required to be imposed on amounts payable to
such Foreign Lender pursuant to the Laws in force at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) or (ii) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with clause (B) of Section 3.01(e)(ii),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 3.01(a)(ii) or (c).

“Existing Revolver Credit Agreement” means that certain Credit Agreement, dated
as of August 12, 2010, among the Borrower, and Bank of America, as
administrative agent, swing line lender and l/c issuer thereunder, and the
lenders party thereto, as in effect on the date hereof.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letters” means, collectively, (a) the letter agreement, dated July 21,
2011, among the Borrower, the Administrative Agent and Merrill Lynch, Pierce,
Fenner & Smith Incorporated, and (b) the letter agreement, dated July 20, 2011,
between the Borrower and J.P. Morgan Securities LLC.

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

10



--------------------------------------------------------------------------------

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
Person, direct or indirect, (i) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or the payment or performance of such Indebtedness,
(iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity or level of income or cash flow of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation, or (iv) entered into for the purpose of assuring in any other manner
the obligee in respect of such Indebtedness of the payment or performance
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), or (b) any Lien on any assets of such Person securing any Indebtedness
or other obligation of any other Person, whether or not such Indebtedness or
other obligation is assumed by such Person (or any right, contingent or
otherwise, of any holder of such Indebtedness to obtain any such Lien);
provided, that the term “Guarantee” shall not include endorsements for
collection or deposit, in either case in the ordinary course of business. The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guaranteed Cash Management Agreement” means any Cash Management Agreement that
is entered into by and between any Loan Party and any Cash Management Bank.

 

11



--------------------------------------------------------------------------------

“Guaranteed Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between the Borrower and any Hedge Bank.

“Guaranteed Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedge Banks, the Cash Management Banks and each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to
Section 9.05.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person that, at the time it enters into a Swap Contract
not prohibited hereunder, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Swap Contract or, with respect to a Swap Contract
permitted hereunder and entered into prior to the Closing Date, any Person that
is a Lender or an Affiliate of a Lender on the Closing Date, in its capacity as
a party to such Swap Contract (so long as such Lender or Affiliate has provided
notice of such Swap Contract to the Administrative Agent on or prior to the
Closing Date); provided, that a Person shall remain a Hedge Bank hereunder only
for so long as such Person remains a Lender hereunder or an Affiliate of a
Lender hereunder.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business which (i) are not more than 30 days past due in accordance with
their terms, (ii) are not past due in accordance with the Borrower’s normal or
ordinary business practices, or (iii) are being contested in good faith by such
Person (so long as adequate reserves are being maintained in respect thereof in
accordance with GAAP);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) all Attributable Indebtedness in respect of Capitalized Leases;

 

12



--------------------------------------------------------------------------------

(g) all sales by such Person of (i) accounts or general intangibles for money
due or to become due, (ii) chattel paper, instruments or documents creating or
evidencing a right to payment of money or (iii) other receivables (collectively
“receivables”), whether pursuant to a purchase facility or otherwise, other than
in connection with the disposition of the business operations of such Person
relating thereto or a disposition of defaulted receivables for collection and
not as a financing arrangement, and together with any obligation of such Person
to pay any discount, interest, fees, indemnities, penalties, recourse, expenses
or other amounts in connection therewith;

(h) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

(i) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease as of any date shall be
deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Interest Payment Date” means, (a) as to any portion of the Term Loan other than
a Base Rate Loan, the last day of each Interest Period applicable to such
portion of the Term Loan and the Maturity Date; provided, however, that if any
Interest Period for a Eurodollar Rate Loan exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates; and (b) as to any Base Rate Loan, the last
Business Day of each March, June, September and December and the Maturity Date.

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in a Loan Notice, and subject in all
cases to the availability thereof from each Lender; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

 

13



--------------------------------------------------------------------------------

(ii) any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“IP Rights” has the meaning specified in Section 5.24.

“IRS” means the United States Internal Revenue Service.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Lien” means any mortgage, pledge, hypothecation, collateral assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means any portion of the Term Loan allocable to the Lenders on a pro rata
basis. A “Loan” may be a Base Rate Loan or a Eurodollar Rate Loan, as further
provided herein.

“Loan Documents” means this Agreement, each Note, the Subsidiary Guaranty, and
the Fee Letters.

“Loan Notice” means a notice of (a) the initial Borrowing made on the Closing
Date, (b) a conversion of any portion of the Term Loan from one Type to the
other, or (c) a continuation of Eurodollar Rate Loans, pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

“Loan Parties” means, collectively, the Borrower and the Subsidiary Guarantors.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

14



--------------------------------------------------------------------------------

“Material Acquisition” means any acquisition or series of related acquisitions
permitted under Section 7.04(b) for which the aggregate consideration to be paid
by the Borrower in connection therewith (including deferred cash payments,
contingent or otherwise, and the aggregate amount of all liabilities assumed or,
in the case of an acquisition of the Equity Interests of the acquisition target,
including all liabilities of such acquisition target) is equal to or exceeds
$25,000,000.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of the Borrower
and its Subsidiaries taken as a whole; (b) a material impairment of the ability
of (x) the Borrower or (y) taken as a whole, the Loan Parties, to perform their
respective obligations under any Loan Document to which it is a party; or (c) a
material adverse effect upon (i) the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party or (ii) the rights and remedies of the Administrative Agent, on behalf of
itself and the Lenders, under the Loan Documents.

“Material Contract” means a “material contract” as defined in Item 601(b)(10) of
SEC Regulation S-K.

“Material Subsidiary” means any direct or indirect Domestic Subsidiary of the
Borrower (a) that (i) has total assets (including Equity Interests in other
Subsidiaries) equal to or greater than 5% of consolidated total assets of the
Borrower and its Subsidiaries (calculated as of the end of the most recent
fiscal period for which financial statements are required to be delivered
pursuant to Section 6.01(a) and (b)), (ii) has revenues equal to or greater than
5% of the consolidated total revenues of the Borrower and its Subsidiaries
(calculated for the most recent Reference Period for which financial statements
are required to be delivered pursuant to Section 6.01(a) and (b)), or (iii) has
EBITDA (as determined individually for such Subsidiary based on the definition
of Consolidated EBITDA) equal to or greater than 5% of EBITDA of the Borrower
and its Domestic Subsidiaries (as determined for the Borrower and its direct and
indirect Domestic Subsidiaries based on the definition of Consolidated EBITDA
and calculated for the most recent Reference Period for which financial
statements are required to be delivered pursuant to Section 6.01(a) and (b)); or
(b) that Guarantees any Indebtedness under the Existing Revolver Credit
Agreement, the 2008 Term Loan Agreement or any other Indebtedness of the
Borrower or any other Loan Party; and in each case which is designated by the
Borrower as a Material Subsidiary by written notice to the Administrative Agent
in accordance with Section 6.12; provided that, in all events, the Material
Subsidiaries together with the Borrower shall have (x) total assets equal to or
greater than 90% of consolidated total assets of the Borrower and its Domestic
Subsidiaries (calculated as of the end of the most recent fiscal period for
which financial statements are required to be delivered pursuant to
Section 6.01(a) and (b)), (y) revenues equal to or greater than 90% of the
consolidated total revenues of the Borrower and its Domestic Subsidiaries
(calculated for the most recent Reference Period for which financial statements
are required to be delivered pursuant to Section 6.01(a) and (b)), and
(z) EBITDA (as determined for the Borrower and such Material Subsidiaries based
on the definition of Consolidated EBITDA) equal to or greater than 90% of EBITDA
of the Borrower and its Domestic Subsidiaries (as determined for the Borrower
and its direct and indirect Domestic Subsidiaries based on the definition of
Consolidated EBITDA and calculated for the most recent Reference Period for
which financial statements are required to be delivered pursuant to
Section 6.01(a) and (b)). As of the Closing Date, the Subsidiaries designated by
the Borrower as Material Subsidiaries are those set forth on Schedule 1.01.

 

15



--------------------------------------------------------------------------------

“Maturity Date” means August 16, 2016.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing the portion of the Term Loan Facility advanced by such Lender,
substantially in the form of Exhibit B.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to the Term Loan, or arising under any Guaranteed Hedge
Agreement or any Guaranteed Cash Management Agreement, in each case whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against the
Borrower or any Affiliate thereof of any proceeding under any Debtor Relief Laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.

“Organizational Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and including, if applicable, any certificate or articles of
formation or organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Participant” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

 

16



--------------------------------------------------------------------------------

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Liens” has the meaning specified in Section 7.01.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Proposed Liens” has the meaning specified in Section 7.01.

“Public Lender” has the meaning specified in Section 6.02.

“Reference Period” means as of any date of determination, the period of four
(4) consecutive fiscal quarters of the Borrower or the twelve (12) month period
ending on such date, or if such date is not a fiscal quarter end date, the
period of four (4) consecutive fiscal quarters or the twelve (12) month period
most recently ended (in each case treated as a single accounting period).

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the Term Loan Facility on such date; provided, that if, at the
relevant date of reference, there are only two or three Lenders hereunder, at
least two Lenders shall be required to constitute “Required Lenders”; and
provided, further, that the portion of the Term Loan Facility held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

 

17



--------------------------------------------------------------------------------

“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, chief operating officer, treasurer
or assistant treasurer of the Borrower, and solely for purposes of the delivery
of incumbency certificates pursuant to Section 4.01, the secretary or any
assistant secretary of the Borrower. Any document delivered hereunder that is
signed by a Responsible Officer of the Borrower shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of the Borrower and such Responsible Officer shall be
conclusively presumed to have acted on behalf of the Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower’s stockholders, partners or members (or
the equivalent Person thereof); in each case, other than to any wholly owned
Subsidiary of the Borrower or to the Borrower.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

18



--------------------------------------------------------------------------------

“Subsidiary Guarantors” means, collectively, each Material Subsidiary.

“Subsidiary Guaranty” means that certain Unlimited Guaranty, dated as of the
date hereof, by the Subsidiary Guarantors in favor of the Administrative Agent,
for the benefit of the Guaranteed Parties, as the same may be supplemented from
time to time by the joinder thereof of additional Subsidiary Guarantors.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan Commitment” means, as to each Lender, its obligation to advance a
portion of the Term Loan to the Borrower on the Closing Date pursuant to
Section 2.01 in an aggregate principal amount not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.01 under the caption “Term Loan
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable.

“Term Loan Facility” or “Term Loan” means, at any time, the aggregate amount
advanced by all Lenders hereunder outstanding at such time; provided, that on
the Closing Date prior to the funding of the Term Loan, the Term Loan Facility
shall refer to the aggregate Term Loan Commitments of the Lenders hereunder. On
the Closing Date, the “Term Loan Facility” is equal to $122,500,000.

 

19



--------------------------------------------------------------------------------

“Type” means with respect to a portion of the Term Loan (i.e., a Loan), its
character as a Base Rate Loan or a Eurodollar Rate Loan.

“United States” and “U.S.” mean the United States of America.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organizational Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes

 

20



--------------------------------------------------------------------------------

of determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 on financial liabilities shall
be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB Interpretation No. 46 – Consolidation of variable
Interest Entities: an interpretation of ARB No. 51 (January 2003) as if such
variable interest entity were a Subsidiary as defined herein.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

ARTICLE 2.

THE TERM LOAN

2.01 Term Loan. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make a single advance to the Borrower on the Closing
Date in an amount not to exceed such Lender’s Applicable Percentage of the Term
Loan Facility. Amounts borrowed under this Section 2.01 and repaid or prepaid
may not be reborrowed. The Term Loan may be comprised of Base Rate Loans or
Eurodollar Rate Loans, as further provided herein. The Borrower promises to pay
to the Administrative Agent, for the account of the Lenders in accordance with
their respective Applicable Percentages, all amounts due under the Term Loan
Facility on the Maturity Date or such earlier date as required hereunder.

 

21



--------------------------------------------------------------------------------

2.02 Borrowing, Conversions and Continuations of Loans.

(a) Notice of the Borrowing shall be in a form acceptable to the Administrative
Agent and shall be made on the Closing Date. Each conversion of a Loan from one
Type to the other, and each continuation of Eurodollar Rate Loans shall be made
upon the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone. Notice of any conversion to or continuation of Eurodollar
Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate Loans must
be received by the Administrative Agent not later than 11:00 a.m. three
(3) Business Days prior to the requested date of such conversion or
continuation. Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower. Each conversion to or continuation of
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof. Each conversion to Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof. Each Loan Notice with respect to any conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans (whether telephonic or written) shall specify
(i) whether the Borrower is requesting a conversion of Loans from one Type to
the other or a continuation of Eurodollar Rate Loans, (ii) the requested date of
the conversion or continuation, as the case may be (which shall be a Business
Day), (iii) the principal amount of the Loans to be converted or continued,
(iv) the Type of Loans to which existing Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of Loan in a Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If the Borrower requests a conversion to, or continuation of,
Eurodollar Rate Loans in any such Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.

(b) Following receipt of notice of the Borrowing on the Closing Date, the
Administrative Agent shall promptly notify each Lender of the amount of its
Applicable Percentage under the Term Loan Facility. Each Lender shall make the
amount of its Applicable Percentage under the Term Loan Facility available to
the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Closing Date. Upon satisfaction
of the conditions set forth in Article IV on the Closing Date, the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower. Following receipt of any Loan Notice on or after the Closing
Date, the Administrative Agent shall notify the Lenders of any conversion or
continuation requested therein and, if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in Section 2.02(a)

 

22



--------------------------------------------------------------------------------

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to the Borrowing on the Closing Date, all conversions of
Loans from one Type to the other, and all continuations of Loans as the same
Type, there shall not be more than five (5) Interest Periods in effect with
respect to the Term Loan Facility.

2.03 Prepayments. The Borrower may, upon notice to the Administrative Agent, at
any time or from time to time voluntarily prepay the Term Loan Facility in whole
or in part without premium or penalty; provided, that (a) such notice must be
received by the Administrative Agent not later than 11:00 a.m. (1) three
(3) Business Days prior to any date of prepayment of Eurodollar Rate Loans and
(2) on the date of prepayment of Base Rate Loans; (b) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $2,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (c) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage of the Term Loan Facility). If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. So long as no Default or Event of Default has
occurred and is continuing, each prepayment of Loans under the Term Loan
Facility pursuant to this Section 2.03 shall be applied to the principal
repayment installments in forward or inverse order of maturity, as directed by
the Borrower, or if the Borrower fails to make such direction, on a pro-rata
basis, and each such prepayment shall be paid to the Lenders in accordance with
their respective Applicable Percentages. If a Default or Event of Default has
occurred and is continuing, each prepayment of Loans under the Term Loan
Facility pursuant to this Section 2.03 shall be applied to the principal
repayment installments in inverse order of maturity or as otherwise determined
by the Administrative Agent.

 

23



--------------------------------------------------------------------------------

2.04 Repayment of the Term Loan Facility. The Borrower shall repay to the
Lenders the aggregate principal amount of all Loans outstanding under the Term
Loan Facility on the following dates in the respective amounts set forth
opposite such dates (which amounts shall be reduced as a result of the
application of prepayments in accordance with Section 2.03):

 

Date

  

Amount of Reduction

September 30, 2011

   $1,531,250

December 31, 2011

   $1,531,250

March 31, 2012

   $1,531,250

June 30, 2012

   $1,531,250

September 31, 2012

   $3,062,500

December 31, 2012

   $3,062,500

March 31, 2013

   $3,062,500

June 30, 2013

   $3,062,500

September 31, 2013

   $3,062,500

December 31, 2013

   $3,062,500

March 31, 2014

   $3,062,500

June 30, 2014

   $3,062,500

September 31, 2014

   $4,593,750

December 31, 2014

   $4,593,750

March 31, 2015

   $4,593,750

June 30, 2015

   $4,593,750

September 31, 2015

   $4,593,750

December 31, 2015

   $4,593,750

March 31, 2016

   $4,593,750

June 30, 2016

   $4,593,750

Maturity Date

  

All amounts outstanding

hereunder.

2.05 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

(b) (i) If any amount of principal of any portion of the Term Loan is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal) payable by the Borrower under any Loan
Document is not paid when due (without regard to any applicable grace periods),
whether at stated maturity, by acceleration or otherwise, then upon the request
of the Required Lenders, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

24



--------------------------------------------------------------------------------

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.06 Fees. The Borrower agrees to pay to each of the Arrangers and the
Administrative Agent for their own respective accounts and to the Administrative
Agent for the respective accounts of the Lenders fees in the amounts and at the
times specified in the Fee Letters. Such fees shall be fully earned when paid
and shall not be refundable for any reason whatsoever.

2.07 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.09(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Adjusted Leverage Ratio as calculated by the Borrower as
of any applicable date was inaccurate and (ii) a proper calculation of the
Adjusted Leverage Ratio would have resulted in higher pricing for such period,
the Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent or any Lender), an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period. This paragraph shall
not limit the rights of the Administrative Agent or any Lender, as the case may
be, under Section 2.05(b) or under Article VIII. The Borrower’s obligations
under this paragraph shall survive the repayment of all other Obligations
hereunder.

 

25



--------------------------------------------------------------------------------

2.08 Evidence of Debt. The Loan made by each Lender on the Closing Date shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amounts advanced by the Lenders to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loan, in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

2.09 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
Closing Date that such Lender will not make available to the Administrative
Agent such Lender’s Applicable Percentage of the Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the Closing Date to but excluding the date of payment to the

 

26



--------------------------------------------------------------------------------

Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the Borrowing to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan included in the Borrowing. Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it but excluding the date
of payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds on the Closing Date as provided in the foregoing
provisions of this Article II, and such funds are not made available to the
Borrower by the Administrative Agent because the conditions to the Borrowing set
forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
advance the Term Loan under the Term Loan Facility on the Closing Date and to
make payments pursuant to Section 10.04(c) are several and not joint. The
failure of any Lender to advance its portion of the Term Loan or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so advance
its portion of the Term Loan or to make its payment under Section 10.04(c).

 

27



--------------------------------------------------------------------------------

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for its portion of the Term Loan in any particular place or
manner or to constitute a representation by any Lender that it has obtained or
will obtain the funds for its portion of the Term Loan in any particular place
or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.

2.10 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on the amount advanced by it hereunder resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of the
Term Loan and accrued interest thereon greater than its pro rata share thereof
as provided herein, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the amounts advanced by the other Lenders
hereunder, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective portions of the Term Loan and other amounts owing them,
provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender) or (y) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
portion of the Term Loan held by such Lender under the Term Loan Facility to any
assignee or participant (other than an assignment to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply)).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation in
accordance with the terms of this Agreement as fully as if such Lender were a
direct creditor of the Borrower in the amount of such participation.

 

28



--------------------------------------------------------------------------------

2.11 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment of any amounts owing to
the Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; third, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
fourth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of the Term Loan Facility and the Defaulting Lender has not
fully funded its appropriate share and (y) the Term Loan was advanced at a time
when the conditions set forth in Article IV were satisfied or waived, such
payment shall be applied solely to pay the portion of the Term Loan held by
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of the portion of the Term Loan held by that Defaulting Lender. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender pursuant to this
Section 2.11(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase that portion of outstanding Term Loan held by the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Term Loan to be held on a pro rata basis by the
Lenders in accordance with their Applicable Percentages, whereupon that Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments

 

29



--------------------------------------------------------------------------------

made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

ARTICLE 3.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require the Borrower or the
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such Laws as determined by the Borrower or the
Administrative Agent, as the case may be, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.

(ii) If the Borrower or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes or Other
Taxes, the sum payable by the Borrower shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent or Lender, as the case may be, receives an amount equal
to the sum it would have received had no such withholding or deduction been
made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above (but without duplication thereof), the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable Laws.

(c) Tax Indemnifications.

(i) Without limiting the provisions of subsection (a) or (b) above (but without
duplication thereof), the Borrower shall, and does hereby, indemnify the
Administrative Agent and each Lender, and shall make payment in respect thereof
within ten (10) days after demand therefor, for the full amount of any
Indemnified

 

30



--------------------------------------------------------------------------------

Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) withheld or
deducted by the Borrower or the Administrative Agent or paid by the
Administrative Agent or such Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. The Borrower shall
also, and does hereby, indemnify the Administrative Agent, and shall make
payment in respect thereof within 10 days after demand therefor, for any amount
which a Lender for any reason fails to pay indefeasibly to the Administrative
Agent as required by clause (ii) of this subsection. A certificate as to the
amount of any such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(ii) Without limiting the provisions of subsection (a) or (b) above (but without
duplication thereof), each Lender shall, and does hereby, indemnify the Borrower
and the Administrative Agent, and shall make payment in respect thereof within
ten (10) days after demand therefor, against any and all Taxes and any and all
related losses, claims, liabilities, penalties, interest and expenses (including
the fees, charges and disbursements of any counsel for the Borrower or the
Administrative Agent) incurred by or asserted against the Borrower or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender to deliver, or as a result of the inaccuracy, inadequacy or
deficiency of, any documentation required to be delivered by such Lender to the
Borrower or the Administrative Agent pursuant to subsection (e). Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this clause
(ii). The agreements in this clause (ii) shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender and the repayment, satisfaction or discharge of all
Obligations hereunder.

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

 

31



--------------------------------------------------------------------------------

(e) Status of Lenders; Tax Documentation.

(i) Each Lender shall deliver to the Borrower and to the Administrative Agent,
at the time or times prescribed by applicable Laws or when reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation prescribed by applicable Laws or by the taxing
authorities of any jurisdiction and such other reasonably requested information
as will permit the Borrower or the Administrative Agent, as the case may be, to
determine (A) whether or not payments made hereunder or under any other Loan
Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by the Borrower pursuant to this Agreement or otherwise
to establish such Lender’s status for withholding tax purposes in the applicable
jurisdiction.

(ii) Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

(I) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(II) executed originals of Internal Revenue Service Form W-8ECI,

(III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

 

32



--------------------------------------------------------------------------------

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and
(y) executed originals of Internal Revenue Service Form W-8BEN, or

(V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

(iii) Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses incurred by the Administrative Agent or such Lender, as
the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This subsection shall not be construed to require the Administrative Agent or
any Lender to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.

 

33



--------------------------------------------------------------------------------

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund loans whose interest
is determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended, and
(ii) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans
(the interest rate on which Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative is advised in writing by such Lender that it is no longer illegal
for such Lender to determine or charge interest rates based upon the Eurodollar
Rate. Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
maintaining such Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for Base Rate Loans in the
amount specified therein.

 

34



--------------------------------------------------------------------------------

3.04 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate);

(ii) subject any Lender to any tax of any kind whatsoever with respect to this
Agreement or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 3.01 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender); or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by such
Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of maintaining any portion of the Term Loan the interest on which is
determined by reference to the Eurodollar Rate (or of maintaining its obligation
to make any such Eurodollar Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender, the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the portion of the Term Loan held by such Lender to a level below that which
such Lender or such Lender’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s policies and the policies
of such Lender’s holding company with respect to capital adequacy), then from
time to time the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company as
specified in subsection (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within ten (10) days after
receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any

 

35



--------------------------------------------------------------------------------

increased costs incurred or reductions suffered more than six months prior to
the date that such Lender notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to fund its portion of the Term Loan) to prepay, borrow, continue or
convert any Loan other than a Base Rate Loan on the date or in the amount
notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its portion of the
Term Loan hereunder or to assign its rights and obligations hereunder to another
of its offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

36



--------------------------------------------------------------------------------

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or gives any notice pursuant to Section 3.02, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, the Borrower
may replace such Lender in accordance with Section 10.13.

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive repayment of all Obligations hereunder, and resignation of the
Administrative Agent.

ARTICLE 4.

CONDITIONS PRECEDENT TO INITIAL BORROWING

4.01 Conditions of the Borrowing on the Closing Date. The obligation of each
Lender to advance its portion of the Term Loan hereunder is subject to
satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or copies by pdf or telecopy (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer or other
duly authorized officer of each of the Loan Parities, as the case may be, each
dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
satisfactory to the Administrative Agent and each of the Lenders:

(i) executed counterparts of this Agreement, duly executed by the Borrower, the
Subsidiary Guarantors and each Lender, sufficient in number for distribution to
the Administrative Agent, each Lender and the Borrower;

(ii) executed counterparts of the Subsidiary Guaranty, duly executed by each
Subsidiary Guarantor, sufficient in number for distribution to the
Administrative Agent, each Lender and the Subsidiary Guarantors;

(iii) a Note executed by the Borrower in favor of each Lender requesting a Note;

(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each of the Loan Parties as
the Administrative Agent may require evidencing the identity, authority and
capacity of each Responsible Officer or other duly authorized officer thereof
authorized to act as a Responsible Officer or other duly authorized officer
thereof in connection with this Agreement and the other Loan Documents;

(v) such documents and certifications as the Administrative Agent may reasonably
require to evidence that each of the Loan Parties is duly organized or formed,
and that each of the Loan Parties is validly existing, in good standing and
qualified to engage in business in its jurisdiction of organization and each
other jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to be so qualified in any such other jurisdiction could not reasonably
be expected to have a Material Adverse Effect;

 

37



--------------------------------------------------------------------------------

(vi) a favorable opinion of counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender, as to the matters set forth in Exhibit E
and such other matters concerning each of the Loan Parties and the Loan
Documents as the Administrative Agent or Required Lenders may reasonably
request;

(vii) a certificate of a Responsible Officer or other duly authorized officer of
each of the Loan Parties either (A) attaching copies of all consents, licenses
and approvals required in connection with the execution, delivery and
performance by such Loan Party and the validity against such Loan Party of the
Loan Documents to which it is a party, and such consents, licenses and approvals
shall be in full force and effect, or (B) stating that no such consents,
licenses or approvals are so required;

(viii) a certificate signed by a Responsible Officer of the Borrower, certifying
(A) that the conditions specified in Sections 4.01(b), (c) and (d) have been
satisfied, and (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect or
that could be reasonably expected to adversely affect the Term Loan advanced
hereunder; and (C) a calculation of the Consolidated Leverage Ratio as of the
last day of the fiscal quarter of the Borrower most recently ended prior to the
Closing Date;

(ix) a duly completed Compliance Certificate signed by a Responsible Officer of
the Borrower, as of the last day of the fiscal quarter of the Borrower ended on
June 30, 2011 (based upon the financial statements for the fiscal quarter ending
June 30, 2011), after giving effect to the Term Loan made hereunder on the
Closing Date and any repayment of Indebtedness with the proceeds thereof,
evidencing pro forma compliance with each of the financial covenants set forth
in Section 7.11 hereof (assuming such financial covenants were in effect on
June 30, 2011);

(x) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect, together with insurance binders or
other satisfactory certificates of insurance;

(xi) satisfactory evidence of the payment of all Indebtedness and other
obligations under the 2006 Term Loan Agreement, together with a satisfactory
payoff and release letter from the administrative agent thereunder, on behalf of
the lenders thereunder, and evidence that the 2006 Term Loan Agreement has been
or concurrently with the Closing Date is being terminated and any Liens securing
obligations under the 2006 Term Loan Agreement have been or concurrently with
the Closing Date are being released, terminated and/or discharged;

 

38



--------------------------------------------------------------------------------

(xii) evidence satisfactory to the Administrative Agent that the lenders under
the Existing Revolver Credit Agreement, the 2008 Term Loan Agreement, and each
other instrument of Indebtedness under which consent is necessary, have
consented to the Guarantees provided by the Subsidiary Guarantors pursuant to
the Subsidiary Guaranty; and

(xiii) such other assurances, certificates, documents or consents as the
Administrative Agent or the Required Lenders reasonably may require.

(b) The absence of any action, suit, investigation or proceeding pending or, to
the knowledge of the Borrower, threatened in any court or before any arbitrator
or Governmental Authority that would reasonably be expected to have a Material
Adverse Effect.

(c) No material adverse change (i) in the operations, business, properties,
liabilities (actual or contingent), condition (financial or otherwise) or
prospects of the Borrower and its Subsidiaries, taken as a whole, since
December 31, 2010, discovered by the Administrative Agent or the Lenders
regarding the Borrower or the transactions contemplated hereby, or (ii) in the
facts and information regarding such Persons as represented by the Borrower on
or prior to the date hereof.

(d) No changes or developments shall have occurred since December 31, 2010, and
no new or additional information shall have been received or discovered by the
Administrative Agent that (i) either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, or (ii) adversely
affect the Term Loan made hereunder.

(e) Any fees required to be paid on or before the Closing Date shall have been
paid.

(f) Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
at least two (2) Business Days prior to the Closing Date, plus such additional
amounts of such fees, charges and disbursements to be incurred by it through the
closing proceedings within five (5) Business Days after receiving an invoice
thereof (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).

Without limiting the generality of the provisions of the last paragraph of
Section 9.03 or Section 9.04 for purposes of determining compliance with the
conditions specified in this Section 4.01, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

 

39



--------------------------------------------------------------------------------

ARTICLE 5.

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01 Existence, Qualification and Power. Each of the Loan Parties (a) is duly
organized or formed, validly existing and, as applicable, in good standing under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite corporate, limited liability, partnership or similar power and
authority and all requisite governmental licenses, authorizations, consents and
approvals to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each of the Loan Parties of each Loan Document to which such Person is party,
have been duly authorized by all necessary corporate or other organizational
action, and do not and will not (a) contravene the terms of any of such Person’s
Organizational Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any material (individually or in the aggregate) Contractual
Obligations to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries, except as noted on
Schedule 5.02, or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any of the Loan Parties of this Agreement or any other Loan Document.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of each of the Loan Parties, enforceable against each Loan Party that
is party thereto in accordance with its terms, except as such enforceability may
be limited by (a) bankruptcy, insolvency, reorganization, moratorium or similar
laws of general applicability affecting the enforcement of creditors’ rights and
(b) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

40



--------------------------------------------------------------------------------

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.

(b) The unaudited consolidated balance sheets of the Borrower and its
Subsidiaries dated June 30, 2011, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of the Borrower
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments. Except to the
extent set forth in the financial statements referred to in this clause (b),
Schedule 5.05 sets forth all material indebtedness and other liabilities, direct
or contingent, of the Borrower and its consolidated Subsidiaries as of the date
of such financial statements, including liabilities for taxes, material
commitments and Indebtedness.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower, threatened or contemplated, at
law, in equity, in arbitration or before any Governmental Authority, by or
against the Borrower or any of its Subsidiaries or against any of their
properties or revenues that (a) purport to affect or pertain to this Agreement
or any other Loan Document, or any of the transactions contemplated hereby, or
(b) except as specifically disclosed in Schedule 5.06, either individually or in
the aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect, and there has been no adverse change in the status, or
financial effect on the Borrower or any Subsidiary thereof, of the matters
described on Schedule 5.06.

5.07 No Default. Neither the Borrower nor any Subsidiary thereof is in default
under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08 Ownership of Property; Liens. The Borrower and each Subsidiary has good and
indefeasible title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. The property of the Borrower and
its Subsidiaries is subject to no Liens, other than Liens permitted by
Section 7.01.

 

41



--------------------------------------------------------------------------------

5.09 Environmental Compliance. The Borrower and its Subsidiaries have reasonably
concluded that, except as specifically disclosed in Schedule 5.09, existing
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

5.10 Insurance. The properties of the Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or any applicable Subsidiary
operates.

5.11 Taxes. The Borrower and its Subsidiaries have filed all federal, state and
other material tax returns and reports required to be filed, and have paid all
federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect. Neither the Borrower nor any Subsidiary thereof is
party to any tax sharing agreement.

5.12 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other applicable federal or state laws. Each
Pension Plan that is intended to be a qualified plan under Section 401(a) of the
Code has received a favorable determination letter from the Internal Revenue
Service to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the Internal Revenue Service to be exempt from federal income tax under
Section 501(a) of the Code, or an application for such a letter is currently
being processed by the Internal Revenue Service. To the best knowledge of the
Borrower, nothing has occurred that would prevent or cause the loss of such
tax-qualified status.

(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules arising under ERISA with respect to any Plan that has
resulted or could reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the

 

42



--------------------------------------------------------------------------------

Pension Funding Rules has been applied for or obtained; (iii) as of the most
recent valuation date for any Pension Plan, the funding target attainment
percentage (as defined in Section 430(d)(2) of the Code) is 60% or higher and
neither the Borrower nor any ERISA Affiliate knows of any facts or circumstances
that could reasonably be expected to cause the funding target attainment
percentage for any such plan to drop below 60% as of the most recent valuation
date; (iv) neither the Borrower nor any ERISA Affiliate has incurred any
liability to the PBGC other than for the payment of premiums, and there are no
premium payments which have become due that are unpaid; (v) neither the Borrower
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan has been
terminated by the plan administrator thereof nor by the PBGC, and no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan.

5.13 Subsidiaries; Equity Interests. The Borrower has no Subsidiaries other than
those specifically disclosed in Part (a) of Schedule 5.13, and all of the
outstanding Equity Interests in such Subsidiaries have been validly issued, are
fully paid and nonassessable and are owned, directly or indirectly, by the
Borrower in the amounts specified on Part (a) of Schedule 5.13 free and clear of
all Liens. The Borrower has no equity investments in any other corporation or
entity other than those specifically disclosed in Part (b) of Schedule 5.13, and
all of such equity investments have been validly issued, are fully paid and
nonassessable, and are owned by the Borrower in the amounts specified on Part
(b) of Schedule 5.13 free and clear of all Liens.

5.14 Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(b) None of the Borrower, nor any Person Controlling the Borrower, nor any
Subsidiary (i) is a “holding company,” or a “subsidiary company” of a “holding
company,” or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company,” within the meaning of the Public Utility Holding Company
Act of 1935, or (ii) is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

5.15 Disclosure. The Borrower has disclosed to the Administrative Agent and the
Lenders all agreements, instruments and corporate or other restrictions, if any,
to which it or any of its Subsidiaries is subject, and all other matters known
to it, if any, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. No report, financial statement,
certificate or other information furnished (whether in writing or orally) by or
on behalf of the Borrower to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case,
as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

 

43



--------------------------------------------------------------------------------

5.16 Compliance with Laws. The Borrower and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.17 Permits and Licenses. All permits and licenses (other than those the
absence of which would not have a Material Adverse Effect on the business,
operations or financial condition of the Borrower and its Subsidiaries as a
whole) required for the operation of the Borrower’s and its Subsidiaries’
business have been obtained and remain in full force and effect and are not
subject to any appeals or further proceedings or to any unsatisfied conditions
that may allow material modification or revocation. Neither the Borrower nor any
of its Subsidiaries nor, to the knowledge of a Responsible Officer of the
Borrower, the holder of such licenses or permits is in violation of any such
licenses or permits, except for any violation which would not have a Material
Adverse Effect on the business, operations or financial condition of the
Borrower, taken as a whole.

5.18 Certain Transactions. Except as set forth on Schedule 5.18 or as permitted
in Section 7.08, none of the officers, directors, or employees of any Loan Party
is presently a party to any transaction with any Loan Party (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Borrower, any corporation, partnership, trust or other entity
in which any officer, director, or any such employee has a substantial interest
or is an officer, director, trustee or partner.

5.19 Taxpayer Identification Number. Each of the Loan Parties’ true and correct
U.S. taxpayer identification number is set forth on Schedule 5.19.

5.20 Solvency. The Borrower is, individually and together with its Subsidiaries
on a consolidated basis, Solvent.

5.21 Labor Matters. There are no collective bargaining agreements or
Multiemployer Plans covering the employees of the Borrower or any of its
Subsidiaries as of the Closing Date and neither the Borrower nor any Subsidiary
has suffered any strikes, walkouts, work stoppages or other material labor
difficulty within the last five years.

5.22 Agreements Affecting Financial Condition. The Borrower is not a party to
any agreement or instrument or subject to any charter or other corporate
restriction the performance of or compliance with could reasonably be expected
to have a Material Adverse Effect.

5.23 Material Contracts. All Material Contracts are in full force and effect,
and no Default or Event of Default has occurred and is continuing under any
Material Contract.

 

44



--------------------------------------------------------------------------------

5.24 Intellectual Property; Licenses, Etc. The Borrower and its Subsidiaries
own, or possess the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person. To the best knowledge of the Borrower, no
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by the Borrower
or any Subsidiary infringes upon any rights held by any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

5.25 Material Subsidiaries. The Material Subsidiaries, together with the
Borrower, have (x) total assets equal to or greater than 90% of consolidated
total assets of the Borrower and its Domestic Subsidiaries (calculated as of the
end of the most recent fiscal period for which financial statements are required
to be delivered pursuant to Section 6.01(a) and (b)), (y) revenues equal to or
greater than 90% of the consolidated total revenues of the Borrower and its
Domestic Subsidiaries (calculated for the most recent Reference Period for which
financial statements are required to be delivered pursuant to Section 6.01(a)
and (b)), and (z) EBITDA (as determined for the Borrower and such Material
Subsidiaries based on the definition of Consolidated EBITDA) equal to or greater
than 90% of EBITDA of the Borrower and its Domestic Subsidiaries (as determined
for the Borrower and its direct and indirect Domestic Subsidiaries based on the
definition of Consolidated EBITDA and calculated for the most recent Reference
Period for which financial statements are required to be delivered pursuant to
Section 6.01(a) and (b)). No Domestic Subsidiary which is not a Subsidiary
Guarantor (i) has total assets (including Equity Interests in other
Subsidiaries) equal to or greater than 5% of consolidated total assets of the
Borrower and its Subsidiaries (calculated as of the end of the most recent
fiscal period for which financial statements are required to be delivered
pursuant to Section 6.01(a) and (b)); (ii) has revenues equal to or greater than
5% of the consolidated total revenues of the Borrower and its Subsidiaries
(calculated for the most recent Reference Period for which financial statements
are required to be delivered pursuant to Section 6.01(a) and (b)); or (iii) has
EBITDA (as determined individually for such Domestic Subsidiary based on the
definition of Consolidated EBITDA) equal to or greater than 5% of EBITDA of the
Borrower and its Domestic Subsidiaries (as determined for the Borrower and its
direct and indirect Domestic Subsidiaries based on the definition of
Consolidated EBITDA and calculated for the most recent Reference Period for
which financial statements are required to be delivered pursuant to
Section 6.01(a) and (b)). No Subsidiary that is not a Subsidiary Guarantor has
guaranteed any Indebtedness under the Existing Revolver Credit Agreement, the
2008 Term Loan Agreement or any other Indebtedness of the Borrower or any other
Loan Party.

 

45



--------------------------------------------------------------------------------

ARTICLE 6.

AFFIRMATIVE COVENANTS

So long as any Obligation hereunder shall remain unpaid or unsatisfied, the
Borrower shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, and 6.03) cause each Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent and to each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower (or, if earlier, 15 days after the date required to
be filed with the SEC (without giving effect to any extension permitted by the
SEC)), a consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of such fiscal year, and the related consolidated statements of income
or operations, changes in shareholders’ equity, and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Required Lenders, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and

(b) as soon as available, but in any event within forty five (45) days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower (or, if earlier, five (5) days after the date required to be filed with
the SEC (without giving effect to any extension permitted by the SEC)), a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, the related consolidated statements of income or operations
for such fiscal quarter and for the portion of the Borrower’s fiscal year then
ended, and the related consolidated statements of changes in shareholders’
equity, and cash flows for the portion of the Borrower’s fiscal year then ended,
in each case setting forth in comparative form, as applicable, the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
certified by the chief executive officer, chief financial officer, treasurer or
controller of the Borrower as fairly presenting the financial condition, results
of operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

6.02 Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default or, if any such
Default shall exist, stating the nature and status of such event;

 

46



--------------------------------------------------------------------------------

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower (which delivery may, unless the
Administrative Agent, or a Lender requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes);

(c) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
the Borrower by independent accountants in connection with the accounts or books
of the Borrower or any Subsidiary, or any audit of any of them;

(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

(e) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of the Borrower or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;

(f) promptly, and in any event within five Business Days after receipt thereof
by the Borrower or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
the Borrower or any Subsidiary thereof; and

(g) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically, which delivery
shall be deemed to have occurred on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website, the SEC website or a website
sponsored by the Administrative Agent); provided that: (i) the Borrower shall
deliver paper copies of such documents to the Administrative Agent or any Lender
upon its request to the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic

 

47



--------------------------------------------------------------------------------

mail) of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by the Borrower
with any such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger, and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
their securities for purposes of United States federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Borrower Materials “PUBLIC.”

6.03 Notices. Promptly notify the Administrative Agent and each Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including, without limitation, to the extent it has
resulted or could so be expected to result in a Material Adverse Effect, (i) any
breach or non-performance of, or any default under, a Contractual Obligation of
the Borrower or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between the Borrower or any Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower or any
Subsidiary, including pursuant to any applicable Environmental Laws;

(c) of the occurrence of any ERISA Event; and

 

48



--------------------------------------------------------------------------------

(d) of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary, including any determination by the
Borrower referred to in Section 2.07(b).

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Borrower or its Subsidiaries; (b) all lawful claims
which, if unpaid, would by law become a Lien upon its property; and (c) all
Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons.

6.08 Compliance with Laws; Contract; License and Permits. Comply in all material
respects with all agreements and instruments by which any of the Borrower or its
Subsidiaries may be bound, the requirements of all Laws and all orders, writs,
injunctions, decrees, license and permits applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

 

49



--------------------------------------------------------------------------------

6.09 Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of the Borrower or such Subsidiary, as the case may be.

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, however, that when an Event of Default
exists the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice.

6.11 Use of Proceeds. Use the proceeds of the Term Loan (a) for repayment of
Indebtedness under the 2006 Term Loan Agreement, (b) to pay the fees and
expenses incurred by the Borrower in connection with this Agreement, (c) for
acquisitions permitted under Section 7.04(b), and (d) for working capital and
general corporate purposes (including capital expenditures, stock repurchases
and the repayment (scheduled or otherwise) of Indebtedness under the 2008 Term
Loan Agreement) not in contravention of any Law or of any Loan Document.

6.12 Additional Guarantors

(a) Promptly (and in any event with each Compliance Certificate required to be
delivered pursuant to Section 6.02(b)) designate as a Material Subsidiary (to
the extent not then so designated) (i) each Domestic Subsidiary satisfying the
requirements set forth in clause (a) or (b) of the definition of “Material
Subsidiary” (to the extent not then so designated), and (ii) one or more
Domestic Subsidiaries to the extent necessary to cause clauses (x), (y) and
(z) of the proviso in the definition of “Material Subsidiary” to be satisfied.

(b) Notify the Administrative Agent at the time that any Person is designated as
or becomes a Material Subsidiary in accordance with clause (a) above or
otherwise, and promptly thereafter (and in any event within thirty (30) days (or
such longer period approved by the Administrative Agent in its sole
discretion)), cause such Person to (i) become a Subsidiary Guarantor by
executing and delivering to the Administrative Agent a counterpart of the
Subsidiary Guaranty, a joinder to the Subsidiary Guaranty or such other document
as the Administrative Agent shall deem appropriate for such purpose, and
(ii) deliver to the Administrative Agent documents of the types referred to in
clauses, (iv), (v) and (vii) of Section 4.01(a) and, if requested by the
Administrative Agent, favorable opinions of counsel to such Subsidiary (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in this Section 6.12), and such
other information and documentation as the Administrative Agent shall reasonably
request, all in form, content and scope reasonably satisfactory to the
Administrative Agent. Subject to the limitations set forth in clause (a) above,
the Borrower shall be permitted at any time to redesignate any Subsidiary

 

50



--------------------------------------------------------------------------------

previously designated a Material Subsidiary as a Subsidiary that is not a
Material Subsidiary with the consent of the Administrative Agent, such consent
not to be unreasonably withheld or delayed, upon providing written notice of
such redesignation to the Administrative Agent, which notice shall certify that
the representations and covenants herein regarding Material Subsidiaries shall
continue to be satisfied after such re-designation and which shall contain
supporting calculations acceptable to the Administrative Agent regarding the
remaining Material Subsidiaries after taking into account the re-designation. If
Borrower so redesignates any Subsidiary, such Subsidiary shall be released from
all obligations under the Subsidiary Guaranty, and any liens granted by such
Subsidiary to secure the Obligations shall be discharged.

ARTICLE 7.

NEGATIVE COVENANTS

So long as any Obligation hereunder shall remain unpaid or unsatisfied, the
Borrower shall not, nor shall it permit any Subsidiary to, directly or
indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following (the Liens set forth below in clauses (a)-(n) are referred to
herein as “Permitted Liens”):

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.03, (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.03;

(c) Liens for taxes not yet due, or, in the case of real property taxes, not yet
delinquent, or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

(d) statutory and common law rights of set-off and other customary similar
rights and remedies as to deposits of cash, securities, commodities and other
funds in favor of banks, other depositary institutions, securities or
commodities intermediaries or brokerages;

(e) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction and covering only the items being collected upon;

(f) landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business which
are securing amounts not overdue for a period of more than 30 days or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person;

 

51



--------------------------------------------------------------------------------

(g) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(h) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(i) Liens that are contractual rights of setoff relating to purchase orders and
other agreements entered into with customers of such Person in the ordinary
course of its business;

(j) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not interfere in any material respect with the ordinary conduct of
the business of the applicable Person;

(k) Liens securing Indebtedness represented by financed insurance premiums in
the ordinary course of business consistent with past practice, provided that
such Liens do not extend to any property or assets other than the corresponding
insurance policies being financed;

(l) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h); and

(m) Liens of the Borrower and its Subsidiaries securing Indebtedness (i) in
respect of Capitalized Leases and purchase money obligations for fixed or
capital assets, and (ii) incurred in connection with the acquisition,
construction or improvement of such fixed or capital assets; provided, that the
aggregate amount of all such Indebtedness at any one time outstanding under
clauses (i) and (ii) of this subsection (i) shall not exceed $50,000,000; and
provided, further, that (x) such Liens do not at any time encumber any property
other than the property financed by such Indebtedness and (y) the Indebtedness
secured thereby does not exceed the cost or fair market value, whichever is
lower, of the property being acquired on the date of acquisition (or in the case
of construction or improvement, the anticipated cost of completion thereof); and

(n) Liens of the Borrower’s Subsidiaries not otherwise permitted by the
foregoing clauses of this Section 7.01 securing Indebtedness not in excess of
$2,000,000 at any time outstanding.

Notwithstanding the foregoing, in the event that any Loan Party intends to grant
a security interest (other than a Permitted Lien) in any of its assets to the
holders of Indebtedness under the Existing Revolver Credit Agreement or the 2008
Term Loan Agreement or the holders of any other Indebtedness of any of the Loan
Parties (the “Proposed Liens”), the Borrower shall provide the Administrative
Agent with written notice thereof, and so long as simultaneously with the
granting of such Proposed Liens, each of the Loan Parties grants to the
Administrative Agent, for the benefit of the Administrative Agent and the
Lenders, a pari passu security interest in the assets covered by the Proposed
Liens (and with the same priority), then such Proposed Liens will not be a
breach of this Section 7.01, so long as (i) the Administrative Agent and the
Loan Parties have entered into satisfactory collateral documentation evidencing
and perfecting such security

 

52



--------------------------------------------------------------------------------

interest in favor of the Administrative Agent, and (ii) the Administrative Agent
and such holders of the Indebtedness under the Existing Revolver Credit
Agreement or the 2008 Term Loan Agreement or such holders of any other
Indebtedness of any of the Loan Parties, as applicable, have entered into
satisfactory intercreditor arrangements with respect to all such security
interests (to the extent required by the Administrative Agent).

7.02 Reserved.

7.03 Indebtedness of Subsidiaries. With respect to all Subsidiaries of the
Borrower, create, incur, assume or suffer to exist any Indebtedness in excess of
$20,000,000 in the aggregate, other than (a) Indebtedness of a wholly-owned
Subsidiary of the Borrower owed to another wholly-owned Subsidiary of the
Borrower or, to the extent permitted hereunder, owed to the Borrower and
(b) Guarantees provided by the Subsidiary Guarantors under the Subsidiary
Guaranty and pursuant to the Existing Revolver Credit Agreement and the 2008
Term Loan Agreement.

7.04 Fundamental Changes.

(a) Merge, dissolve, liquidate, consolidate with or into another Person, or
Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom:

(i) any Person may merge with (i) the Borrower, provided that the Borrower is
the continuing or surviving Person, or (ii) a wholly-owned Subsidiary of the
Borrower, provided that such wholly-owned Subsidiary will be the continuing or
surviving Person;

(ii) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to a wholly-owned
Subsidiary of the Borrower;

(iii) any Subsidiary may liquidate, sell, transfer, lease or otherwise Dispose
of all or substantially all of its assets if (A) such transaction is permitted
by Section 7.05, and (B) the Borrower has determined in good faith that such
action is not materially disadvantageous to the interests of the Lenders;

(iv) in connection with any acquisition permitted under Section 7.04(b), any
Subsidiary may merge into or consolidate with any other Person or permit any
other Person to merge into or consolidate with it; provided that the Person
surviving such merger shall be a wholly-owned Subsidiary of the Borrower; and

(v) any Subsidiary may dissolve if (A) the purpose of such dissolution is to
effect a transaction otherwise permitted under Section 7.04(a)(ii) or (a)(iii)
or (B) such Subsidiary has no assets, so long as such dissolution would not
result in any liability to any Loan Party.

 

53



--------------------------------------------------------------------------------

(b) Purchase or acquire the Equity Interests in, or all or substantially all of
the property of, any Person except that the Borrower may consummate any such
purchase or other acquisition so long as:

(i) upon the consummation thereof, such acquisition target would be wholly-owned
directly by the Borrower (including as a result of a merger or consolidation):

(ii) such acquisition is non-hostile in nature;

(iii) the business of the Person to be (or the property of which is to be) so
purchased or otherwise acquired shall be predominantly the same business as the
business of the Borrower and its Subsidiaries, or, in the Borrower’s judgment,
is a business that complements the business of the Borrower;

(iv) (A) immediately before and immediately after giving pro forma effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing and (B) immediately after giving effect to such purchase or other
acquisition, the Borrower and its Subsidiaries shall be in pro forma compliance
with all of the covenants set forth in Section 7.11, such compliance to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b) as
though such purchase or other acquisition had been consummated as of the first
day of the fiscal period covered thereby (using Consolidated EBITDA of the
Borrower as at the end of the most recently completed fiscal quarter referenced
therein (but including any addbacks to Consolidated EBITDA previously approved
by the Administrative Agent in connection with prior acquisitions) and
Consolidated Funded Indebtedness as of the date of the acquisition, after giving
effect to any indebtedness incurred in connection therewith) as reflected, in
the case of a Material Acquisition, by a Compliance Certificate demonstrating
such compliance;

(v) for any Material Acquisition, upon the request of the Administrative Agent,
the Borrower shall provide to the Administrative Agent (x) a copy of the
purchase agreement and financial projections, together with audited (if
available, or otherwise unaudited) financial statements for any Subsidiary to be
acquired or created for the preceding two (2) fiscal years or such shorter
period of time as such Subsidiary has been in existence, (y) resolutions of the
seller authorizing the purchase or other acquisition, and (z) a summary of the
Borrower’s results of their standard due diligence review;

(vi) for any other purchase or acquisition, the Borrower shall furnish the
Administrative Agent with the items set forth in subclause (v) above with the
Compliance Certificate prepared for the next fiscal period;

 

54



--------------------------------------------------------------------------------

(vii) the Borrower shall have delivered to the Administrative Agent and each
Lender, at least five (5) Business Days prior to the date on which any Material
Acquisition is to be consummated, a certificate of a Responsible Officer, in
form and substance reasonably satisfactory to the Administrative Agent and the
Required Lenders, certifying that all of the requirements set forth in this
clause (b) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition; and

(viii) with respect to any stock acquisition, the Person owning the operation to
be acquired shall become a Subsidiary Guarantor in accordance with Section 6.12
to the extent it constitutes a Material Subsidiary hereunder.

7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions of obsolete, abandoned, worn out or no longer useful property,
whether now owned or hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory and immaterial assets in the ordinary course of
business;

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of property used or useful in the business
of the Borrower and its Subsidiaries (other than inventory and financial assets)
or (ii) the proceeds of such Disposition are reasonably promptly applied to the
purchase price of property used or useful in the business of the Borrower and
its Subsidiaries (other than inventory and financial assets);

(d) Dispositions of property subject to casualty or condemnation giving rise to
the receipt of insurance proceeds or condemnation awards to replace or repair
such property;

(e) the Borrower and each of its Subsidiaries may surrender or waive contractual
rights and settle or waive contractual or litigation claims in the ordinary
course of business;

(f) Dispositions permitted by Section 7.04;

(g) Dispositions permitted by Section 7.12;

(h) the sale or discount without recourse of accounts receivable arising in the
ordinary course of business in connection with the compromise or collection
thereof;

(i) the abandonment, cancellation, non-renewal, or discontinuance of use or
maintenance of IP Rights if the Borrower determines in good faith that such
Disposition is desirable in the conduct of its business and not materially
disadvantageous to the interests of the Lenders;

(j) non-exclusive licenses of IP Rights (i) in the ordinary course of business
and (ii) otherwise, in each case which do not materially interfere with the
business of the Borrower and its Subsidiaries, taken as a whole;

 

55



--------------------------------------------------------------------------------

(k) transactions otherwise permitted under Section 7.06;

(l) Dispositions of property by any Subsidiary to the Borrower or to a
wholly-owned Subsidiary; provided, that (x) if the transferor is a Subsidiary
Guarantor, the transferee must be the Borrower or a Subsidiary Guarantor
(including Dispositions permitted by Section 7.04), and (y) if the transferor is
a wholly-owned Subsidiary, the transferee must be the Borrower or a wholly-owned
Subsidiary (including Dispositions permitted by Section 7.04);

(m) So long as no Default exists or would result therefrom, to the extent
constituting a Disposition, the issuance by the Borrower or any of its
Subsidiaries of its Equity Interests; and

(n) Dispositions by the Borrower and its Subsidiaries not otherwise permitted
under this Section 7.05; provided that (i) at the time of such Disposition, no
Default shall exist or would result from such Disposition and (ii) the aggregate
book value of all property Disposed of in reliance on this clause (n) during the
term of this Agreement shall not exceed $50,000,000;

provided, however, that any Disposition pursuant to this Section 7.05 (except
for Dispositions pursuant to clauses (d), (f), (h), (k), (l) and, solely with
respect to Subsidiaries of the Borrower, clause (m) of this Section 7.05) shall
be for fair market value.

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:

(a) so long as no Default shall have occurred and be continuing at the time of
any action described below or would result therefrom:

(i) each Subsidiary of the Borrower may make Restricted Payments to the Borrower
or any wholly-owned Subsidiary of the Borrower, ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made;

(ii) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person;

(iii) the Borrower and each Subsidiary may purchase, redeem or otherwise acquire
Equity Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interests;

(b) so long as no Event of Default pursuant to Section 8.01(a) shall have
occurred and be continuing, the Borrower may make Restricted Payments.

7.07 Change in Nature of Business; Fiscal Year. Engage in any business not
predominantly the same as the business conducted by the Borrower and its
Subsidiaries on the date hereof, or any business, in the Borrower’s judgment,
that does not complement the business of the Borrower, or change its fiscal
year.

 

56



--------------------------------------------------------------------------------

7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than (a) transactions in the ordinary course of business at
prices and on terms substantially as favorable to the Borrower or such
Subsidiary as would be obtainable by the Borrower or such Subsidiary at the time
in a comparable arm’s length transaction with a Person other than an Affiliate;
(b) transactions between and among the wholly-owned Subsidiaries of the Borrower
and not involving any other Affiliate, and not otherwise in contravention of any
provision of this Agreement, (c) loans to employees of the Borrower or any
Subsidiary for relocation expenses or other purposes; provided that the
aggregate outstanding principal amount of the loans permitted under this clause
(c) shall not exceed $1,000,000 at any one time, (d) customary obligations to
directors and officers of the Borrower and its Subsidiaries in respect of
indemnification and reimbursement of expenses, (e) the payment of customary fees
(in the form of cash, stock options or stock) to directors of the Borrower,
(f) the payment of compensation to officers of the Borrower approved by the
Board of Directors of the Borrower and the payment of deferred compensation to
officers of the Borrower pursuant to the Harte-Hanks, Inc. Deferred Compensation
Plan (including any amendments, modifications or replacements thereof; provided
that such amendment, modification or replacement does not substantially change
the character of such deferred compensation program), (g) the payment of bonuses
to officers of the Borrower approved by the Board of Directors of the Borrower,
(h) the issuance of stock of the Borrower and of options to purchase stock of
the Borrower pursuant to the Harte-Hanks 2005 Omnibus Incentive Plan (including
any amendments, modifications or replacements thereof; provided that such
amendment, modification or replacement does not substantially change the
character of such stock option program) and (i) so long as no Event of Default
has occurred or is continuing under Section 8.01(a), the purchase of stock of
the Borrower and of options to purchase stock of the Borrower pursuant to the
Borrower’s stock repurchase program that was publicly announced in January 1997,
as amended from time to time.

7.09 Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that (a) limits the ability (i) of
any Subsidiary to make Restricted Payments to the Borrower or another Subsidiary
or to otherwise transfer property to the Borrower or another Subsidiary, except
for the terms of Section 6.02(a) of the 2008 Term Loan Agreement and
Section 7.05(l) of the Existing Revolver Credit Agreement and any Contractual
Obligations of the Subsidiaries of the Borrower, solely with respect to
limitations on transfers of property and not with respect to limitations on the
ability of any Subsidiary to make Restricted Payments, (A) that arise in
connection with any Disposition permitted pursuant to Section 7.05 and relate
solely to the assets or Person subject to such Disposition, (B) that are
customary provisions restricting assignments, subletting, sublicensing, pledging
or other transfers contained in leases, licenses, conveyances, sales contracts
and other agreements (provided that such restrictions are subject to Sections
9-407 and 9-408 of the UCC and are limited to the agreement itself or the
property or assets secured by such Liens or the property or assets subject to
such leases, licenses, conveyances, sales contracts or agreements, as the case
may be), (C) that are in effect or committed on the date hereof and set forth on
Schedule 7.09, (D) that are customary restrictions on transfer in joint venture
agreements and applicable solely to Equity Interests in such joint venture,
(E) that are contained in any document, agreement or instrument governing or
relating to any Lien permitted under Sections 7.01(h) and 7.01(m), provided in
each case that any such restriction relates only to the assets or property
subject to such Lien, and (F) that are set forth in any agreement evidencing any
permitted amendments,

 

57



--------------------------------------------------------------------------------

restatements, supplements, modifications, extensions, renewals and replacements
of the agreements described in clause (C) so long as such amendment restatement,
supplement, modification, extension, renewal or replacement does not expand the
scope of any limitation contained therein; (ii) of any Subsidiary to Guarantee
the Indebtedness of the Borrower, except as set forth under Section 6.05 of the
2008 Term Loan Agreement and under Section 7.03 of the Existing Revolver Credit
Agreement; or (iii) of the Borrower or any Subsidiary to create, incur, assume
or suffer to exist Liens on property of such Person; provided, however, that
this clause (iii) shall not prohibit any negative pledge (x) incurred or
provided in favor of any holder of Indebtedness permitted under Section 7.01(m),
solely to the extent any such negative pledge relates only to the property
financed by or the subject of such Indebtedness (and identifiable proceeds
thereof) and to no other assets (including unidentifiable proceeds), or (y) as
set forth under Section 6.01 of the 2008 Term Loan Agreement or under
Section 7.01 of the Existing Revolver Credit Agreement; or (b) requires the
grant of a Lien to secure an obligation of such Person if a Lien is granted to
secure another obligation of such Person.

7.10 Use of Proceeds. Use the proceeds of the Term Loan, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose.

7.11 Financial Covenants.

(a) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio, as of the end of any fiscal quarter of the Borrower, for the
Reference Period then ending to be less than 2.75:1.00.

(b) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio, as of
the end of any fiscal quarter of the Borrower, for the Reference Period then
ending to be greater than 3.00:1.00.

7.12 Sale and Leaseback. Enter into any arrangement, directly or indirectly,
whereby the Borrower shall sell or transfer any property owned by it in order
then or thereafter to lease such property or lease other property which the
Borrower intends to use for substantially the same purpose as the property being
sold or transferred; provided, that the Borrower may enter into any such
arrangements so long as the sale price of all such transactions does not exceed
$10,000,000 in the aggregate during the term of this Agreement.

7.13 Employee Benefit Plans.

(a) Engage in any “prohibited transaction” within the meaning of Section 406 of
ERISA or Section 4975 of the Code which could result in a material liability for
the Borrower or any of its Subsidiaries; or

(b) Permit any Pension Plan to incur an “accumulated funding deficiency”, as
such term is defined in Section 302 of ERISA, whether or not such deficiency is
or may be waived; or

 

58



--------------------------------------------------------------------------------

(c) Fail to contribute to any Pension Plan as required by Section 412 of the
Code or request any waiver under Section 412 of the Code; or

(d) Fail to contribute to any Pension Plan to an extent which, or terminate any
Pension Plan in a manner which, could result in the imposition of a lien or
encumbrance on the assets of the Borrower pursuant to Section 4068 of ERISA.

The Borrower will (i) at the request of any Lender, upon filing the same with
the Department of Labor or Internal Revenue Service, furnish to such requesting
Lender a copy of the most recent actuarial statement required to be submitted
under §103(d) of ERISA and Annual Report, Form 5500, with all required
attachments, in respect of each Pension Plan and (ii) promptly upon receipt or
dispatch, furnish to the Lenders any notice, report or demand sent or received
in respect of a Pension Plan under §§204(h), 302-305, 4041, 4042, 4043, 4063,
4065, 4066 and 4068 of ERISA or under Sections 4971 and 4980F of the Code, or in
respect of a Multiemployer Plan, under §§4041A, 4202, 4219, or 4245 of ERISA, or
in respect of a Pension Plan, a Multiemployer Plan, the ESOP or any other Plan,
under Section 4975 of the Code, or in respect of any Plan that is a “group
health plan” under either of Sections 5000(b)(1) or 9832(a) of the Code, under
Sections 4980B or 4980D of the Code.

7.14 Foreign Operations. Foreign Subsidiaries of the Borrower, whether direct or
indirect, shall not at any time account for more than 20% of (i) Consolidated
EBITDA, (ii) the aggregate consolidated revenue of the Borrower and its
Subsidiaries, or (iii) the aggregate value of the assets of the Borrower and its
Subsidiaries.

ARTICLE 8.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower fails to pay (i) when and as required to be paid
herein, any amount of principal of the Term Loan, or (ii) within three
(3) Business Days after the same becomes due, any interest on the Term Loan or
any fee due hereunder, or (iii) within thirty (30) days after the same becomes
due, any other amount payable hereunder or under any other Loan Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement (not specified in subsection (a) above) contained in any
of Sections 6.01, 6.02, 6.03(a), 6.03(b), 6.03(c), 6.05, 6.10, 6.11, 6.12 or
Article VII; or

(c) Other Defaults. The Borrower fails to perform or observe any other covenant
or agreement (not specified in subsection (a) or (b) above) contained in any
Loan Document on its part to be performed or observed and such failure continues
for 30 days; or

(d) Representations and Warranties. Any representation, warranty, certification
or written statement of fact made or deemed made by or on behalf of the Borrower
herein, in any other Loan Document, or in any document delivered in connection
herewith or therewith shall be incorrect or misleading in any material respect
(except for representations and warranties that are qualified by materiality,
which shall not be incorrect or misleading in any respect) when made or deemed
made; or

 

59



--------------------------------------------------------------------------------

(e) Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of (x) any of the Indebtedness
under the Existing Revolver Credit Agreement or the 2008 Term Loan Agreement or
(y) any other Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
$20,000,000, in each case beyond the expiration of the grace or cure period, if
any, provided therefor, or (B) fails to observe or perform any other agreement
or condition relating to any of the Indebtedness under the Existing Revolver
Credit Agreement or the 2008 Term Loan Agreement or any such other Indebtedness
or Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of any such
Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to be demanded
or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, in each case, prior to its stated maturity,
or such Guarantee to become payable or cash collateral in respect thereof to be
demanded; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which the Borrower or any Subsidiary is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which the Borrower or any Subsidiary is
an Affected Party (as so defined), in each case beyond the expiration of the
grace or cure period, if any, provided therefor, and, in either event, the Swap
Termination Value owed by the Borrower or such Subsidiary as a result thereof is
greater than $20,000,000; or

(f) Insolvency Proceedings, Etc. The Borrower or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

(g) Inability to Pay Debts; Attachment. (i) The Borrower or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
60 days after its issue or levy; or

 

60



--------------------------------------------------------------------------------

(h) Judgments. There is entered against the Borrower or any Subsidiary (i) one
or more final judgments or orders for the payment of money in an aggregate
amount (as to all such judgments or orders) exceeding $20,000,000 (to the extent
not covered by independent third-party insurance as to which the insurer does
not dispute coverage), or (ii) any one or more non-monetary final judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 10 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan that has resulted or could reasonably be expected to result
in liability to the Borrower or its Subsidiaries in excess of $5,000,000; or

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or the Borrower or any other Person contests in
any manner the validity or enforceability of any Loan Document; or the Borrower
denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or

(k) Change of Control. There occurs any Change of Control.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the unpaid principal amount of the Term Loan then outstanding, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and

(b) exercise on behalf of itself, the Lenders all rights and remedies available
to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the unpaid principal amount of the Term Loan then outstanding and
all interest and other amounts as aforesaid shall automatically become due and
payable.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02, any amounts received on account of the Obligations shall, subject
to the provisions of Section 2.11, be applied by the Administrative Agent in the
following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

61



--------------------------------------------------------------------------------

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Term Loan and other Obligations, ratably among the
Lenders in proportion to the respective amounts described in this clause Third
payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Term Loan in proportion to the respective amounts described in
this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

ARTICLE 9.

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent and the Lenders, and the
Borrower shall not have rights as a third party beneficiary of any of such
provisions.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

62



--------------------------------------------------------------------------------

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of the Term Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of the
Term Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

63



--------------------------------------------------------------------------------

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower (and so long as no Default or Event of
Default then exists, the Borrower shall have the right to consent to any such
successor, which such consent shall not be unreasonably withheld or delayed;
provided, that, such consent right of the Borrower shall not apply to any Person
that is a Lender as of the Closing Date), to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders (and consented to by the Borrower, if such
consent is required) and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may on behalf of the Lenders, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, or if the
Borrower has refused consent to any such Person, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed, provided, that if no such successor is
appointed within thirty (30) days after the retiring Administrative Agent’s
notice of resignation, the retiring Administrative Agent shall have the right,
at its election, to transfer all such collateral security to any other Person
who is then a Lender (and each Lender hereby agrees to accept such collateral
security as collateral agent on behalf of itself and the other Lenders in such
event)) and (2) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender directly, until such time as a successor Administrative Agent is
appointed as provided for above in this Section. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s

 

64



--------------------------------------------------------------------------------

resignation hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, the
Arranger listed on the cover page hereof shall have no powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to the Borrower, the Administrative Agent (irrespective of whether the
principal of the Term Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Term Loan and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.06 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.06 and 10.04.

 

65



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

9.10 Collateral and Subsidiary Guaranty Matters. The Lenders irrevocably
authorize the Administrative Agent, at its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon payment in full of all Obligations (other
than (x) contingent indemnification obligations, (y) Obligations under any
Guaranteed Cash Management Agreement as to which arrangements satisfactory to
the applicable Cash Management Bank have been made, and (z) Obligations under
any Guaranteed Hedge Agreement as to which arrangements satisfactory to the
applicable Hedge Bank have been made), (ii) that is sold or to be sold as part
of or in connection with any sale permitted hereunder or under any other Loan
Document, or (iii) subject to Section 10.01, if approved, authorized or ratified
in writing by the Required Lenders;

(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i); and

(c) release any Subsidiary Guarantor upon (i) the disposition of such Subsidiary
Guarantor in a transaction permitted hereunder that causes such Subsidiary
Guarantor to cease to be a Subsidiary, (ii) repayment in full of all Obligations
(other than (x) contingent indemnification obligations, (y) Obligations under
any Guaranteed Cash Management Agreement as to which arrangements satisfactory
to the applicable Cash Management Bank have been made, and (z) Obligations under
any Guaranteed Hedge Agreement as to which arrangements satisfactory to the
applicable Hedge Bank have been made), or (iii) the redesignation of such
Subsidiary as a non-Material Subsidiary in accordance with the terms of
Section 6.12.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any
Subsidiary Guarantor or release or subordinate its interest in particular types
or items of property.

9.11 Guaranteed Cash Management Agreements and Guaranteed Hedge Agreements. No
Cash Management Bank or Hedge Bank who obtains the benefit of the provisions of
Section 8.03, or the Subsidiary Guaranty by virtue of the provisions hereof or
of the Subsidiary Guaranty shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise other than in its capacity as a Lender and, in such case,
only to the extent expressly provided in the Loan Documents. Without limitation
of the foregoing, each such Cash Management Bank or Hedge Bank acknowledges that
(i) the exercise of rights and remedies under the Subsidiary Guaranty shall be
taken solely by the Administrative Agent for the benefit of the Guaranteed
Parties; and (ii) such Cash Management Bank or Hedge Bank, as the case may be,
does not have the right to

 

66



--------------------------------------------------------------------------------

independently pursue rights or remedies under the Subsidiary Guaranty.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall be required to verify the payment of, or that other
satisfactory arrangements have been made with respect to, Obligations arising
under Guaranteed Cash Management Agreements and Guaranteed Hedge Agreements only
if the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.

ARTICLE 10.

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower
therefrom, shall be effective unless in writing signed by the Required Lenders
and the Borrower, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender except that, in the sole discretion of the Administrative Agent,
only a waiver by the Administrative Agent shall be required with respect to
immaterial matters or items specified in Section 4.01(a)(iv) or (v) and other
items noted in a post-closing letter made available to the Lenders with respect
to which the Borrower has given assurances satisfactory to the Administrative
Agent that such items shall be delivered promptly following the Closing Date;

(b) extend or increase the amount of the Term Loan required to be advanced by
any Lender hereunder without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments, if any) of principal, interest, fees
or other amounts due to the Lenders (or any of them) hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby (it being understood that any vote to rescind acceleration of amounts
owing with respect to the Term Loan and other Obligations under the Loan
Documents shall only require the approval of the Required Lenders)

(d) reduce the principal of, or the rate of interest specified herein on, the
Term Loan (or any portion thereof), or (subject to clause (iv) of the second
proviso to this Section 10.01) any fees or other amounts payable hereunder or
under any other Loan Document, without the written consent of each Lender
directly affected thereby, except that only the consent of the Required Lenders
shall be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate or (ii) to amend
any financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on the Term
Loan (or any portion thereof) or to reduce any fee payable hereunder;

(e) change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender; or

 

67



--------------------------------------------------------------------------------

(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; or

(g) except as provided in Section 9.10, release all or substantially all of the
value of the Subsidiary Guaranty without the written consent of each Lender (it
being understood that only the consent of the Required Lenders shall be
necessary to amend Sections 5.25 or 6.12 or the definition of “Material
Subsidiary”);

and, provided, further, that (i) no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) any Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the portion of the extension or increase in the Term
Loan required to be funded by any Defaulting Lender hereunder may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (i) to add one or more additional revolving credit or
term loan facilities to this Agreement, in each case subject to the limitations
in Section 2.10, and to permit the extensions of credit and all related
obligations and liabilities arising in connection therewith from time to time
outstanding to share ratably in the benefits of this Agreement and the other
Loan Documents with the obligations and liabilities from time to time
outstanding in respect of the existing facilities hereunder, and (ii) in
connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent, the Lenders providing such additional credit facilities to
participate in any required vote or action required to be approved by the
Required Lenders or by any other number, percentage or class of Lenders
hereunder.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender, or requires the consent of each Lender directly affected by such
proposed amendment, waiver, consent or release, and such amendment, waiver,
consent or release has been approved by the Required Lenders or, as applicable,
by more than fifty percent (50%) of the Lenders who would be directly affected
by such amendment, waiver, consent or release, the Borrower may repay the
portion of the Term Loan held by such non-consenting Lender on a non-pro-rata
basis or may replace such non-consenting Lender in accordance with
Section 10.13; provided, that such amendment, waiver, consent or release can be
effected as a result of the assignment contemplated by such Section and/or by
such repayment (together with all other such repayments effected by, or
assignments required by, the Borrower to be made pursuant to this paragraph).

 

68



--------------------------------------------------------------------------------

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower or the Administrative Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including e
mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such

 

69



--------------------------------------------------------------------------------

notice or communication shall be deemed to have been sent at the opening of
business on the next business day for the recipient, and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(d) Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States federal or state securities laws.

 

70



--------------------------------------------------------------------------------

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of
Section 2.10), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to the Borrower under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 2.10, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out of pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all out of pocket
expenses incurred by the Administrative Agent or any Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent or any
Lender), in connection with

 

71



--------------------------------------------------------------------------------

the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Term Loan made hereunder, including all such out
of pocket expenses incurred during any workout, restructuring or negotiations in
respect of the Term Loan.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any of its Subsidiaries arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 3.01),
(ii) the Term Loan or the use or proposed use of the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
of its Subsidiaries, and regardless of whether any Indemnitee is a party
thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART,
OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any of its Subsidiaries against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or any of its Subsidiaries have obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction. Notwithstanding anything to the contrary in the foregoing, this
Section 10.04(b) shall not duplicate the provisions regarding indemnification
obligations of the Borrower under Sections 3.01(a) or 3.01(c).

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or against any Related Party of any of the foregoing acting for
the Administrative Agent (or any such sub-agent) in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.09(d).

 

72



--------------------------------------------------------------------------------

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, the Term Loan or the use of the
proceeds thereof. No Indemnitee referred to in subsection (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, and the repayment,
satisfaction or discharge of all Obligations hereunder and under each other Loan
Document.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent

 

73



--------------------------------------------------------------------------------

and each Lender and no Lender may assign or otherwise transfer any of its rights
or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of the Term Loan at the time owing to it); provided
that any such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s portion of the Term Loan or in the case of an assignment to a Lender,
an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
portion of the Term Loan retained by the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $5,000,000 unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the portion of the Term Loan
assigned;

 

74



--------------------------------------------------------------------------------

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld)
shall be required unless (1) an Event of Default has occurred and is continuing
at the time of such assignment or (2) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Term Loan previously requested but not funded by
the Defaulting Lender, to each of which the applicable assignee and assignor
hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent or
any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of the Term Loan. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

75



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the portion of the Term Loan held by it, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
the Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice. In addition, the Administrative Agent shall maintain on
the Register information regarding the designation, and revocation of
designation, of any Lender as a Defaulting Lender. The Register shall be
available for inspection by the Borrower at any reasonable time and from time to
time upon reasonable prior notice. In addition, at any time that a request for a
consent to a material or substantive change to the Loan Documents is pending,
any Lender may request and receive from the Administrative Agent a copy of the
Register. Upon its receipt of and, if required, consent to, a duly completed
Assignment and Assumption executed by an assigning Lender and an Eligible
Assignee, such Eligible Assignee’s completed Administrative Questionnaire and
any tax forms required by Section 3.01 (unless such assignee is already a
Lender), together with the fee payable under Section 10.06(b)(iv), the
Administrative Agent will, on the effective date thereof, record the Assignment
and Assumption on the Register.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a part of the portion of the Term Loan owing to it); provided
that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.

 

76



--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.10 as though it were a
Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain, and will cause any
third party representative or agent to agree to maintain, the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, trustees, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any Governmental
Authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant

 

77



--------------------------------------------------------------------------------

in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower. For purposes of
this Section, “Information” means all information received from the Borrower or
any Subsidiary relating to the Borrower or any Subsidiary or any of their
respective businesses (including such information as is obtained by the
Administrative Agent or the Lenders pursuant to their inspection rights under
Section 6.10), other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or any Subsidiary, provided that, in the case of
information received from the Borrower or any Subsidiary after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States federal and state securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.11 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender and its Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender or its Affiliates may have. Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

 

78



--------------------------------------------------------------------------------

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Term Loan or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of the Term Loan, and shall continue in full force and
effect as long as the Term Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, then such
provisions shall be deemed to be in effect only to the extent not so limited.

 

79



--------------------------------------------------------------------------------

10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender or if any other
circumstance exists hereunder that gives the Borrower the right to replace a
Lender as a party hereto, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
Eligible Assignee may be another Lender, if a Lender accepts such assignment),
provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its portion of the Term Loan, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the Eligible
Assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND, EXCEPT AND OTHERWISE SPECIFICALLY
PROVIDED THEREIN, EACH OF THE LOAN DOCUMENTS, ARE CONTRACTS UNDER THE LAWS OF
THE STATE OF NEW YORK AND SHALL FOR ALL PURPOSES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK (EXCLUDING
LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW OTHER THAN GENERAL OBLIGATIONS LAW
§§ 5-1401 AND 5-1402).

(b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN MANHATTAN COUNTY AND OF THE UNITED
STATES

 

80



--------------------------------------------------------------------------------

DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

81



--------------------------------------------------------------------------------

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees that: (i) (A) the arranging and other
services regarding this Agreement provided by the Administrative Agent and the
Arranger, are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Arranger, on
the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and the Arranger each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person, and (B) neither the Administrative Agent nor the Arranger has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Arranger and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent nor the Arranger has any
obligation to disclose any of such interests to the Borrower or any of its
Affiliates. To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against the Administrative Agent and
the Arranger with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

10.18 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.

 

82



--------------------------------------------------------------------------------

10.19 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

83



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER: Harte-Hanks, Inc., a Delaware corporation By:   /s/ Douglas C. Shepard
Name:   Douglas C. Shepard Title:  

Executive Vice President &

Chief Financial Officer

 

Acknowledged and Agreed:

Aberdeen Group, Inc.,

a Massachusetts corporation

By:   /s/ Federico Ortiz Name:   Federico Ortiz Title:   Vice President &
Treasurer

 

Harte-Hanks Data Technologies, Inc.,

a Delaware corporation

By:   /s/ Federico Ortiz Name:   Federico Ortiz Title:   Vice President &
Treasurer

 

Harte-Hanks Direct, Inc.,

a New York corporation

By:   /s/ Federico Ortiz Name:   Federico Ortiz Title:   Vice President &
Treasurer

Signature Page to Harte-Hanks Term Loan Agreement



--------------------------------------------------------------------------------

Harte-Hanks Direct Marketing/Jacksonville, LLC, a Delaware limited liability
company By:   /s/ Federico Ortiz Name:   Federico Ortiz Title:   Vice President
& Treasurer

 

Harte-Hanks Direct Marketing/Kansas City, LLC, a Delaware limited liability
company By:   /s/ Federico Ortiz Name:   Federico Ortiz Title:   Vice President
& Treasurer

 

Harte-Hanks Flyer, Inc., a Delaware corporation By:   /s/ Federico Ortiz Name:  
Federico Ortiz Title:   Vice President & Treasurer

 

Harte-Hanks Response Management/Austin, Inc., a Delaware corporation By:   /s/
Federico Ortiz Name:   Federico Ortiz Title:   Vice President & Treasurer

 

Harte-Hanks Response Management/Boston, Inc., a Massachusetts corporation By:  
/s/ Federico Ortiz Name:   Federico Ortiz Title:   Vice President & Treasurer

Signature Page to Harte-Hanks Term Loan Agreement

 



--------------------------------------------------------------------------------

Harte-Hanks Shoppers, Inc.,

a California corporation

By:   /s/ Federico Ortiz Name:   Federico Ortiz Title:   Vice President &
Treasurer

 

Harte-Hanks Stock Plan, Inc.,

a Delaware corporation

By:   /s/ Federico Ortiz Name:   Federico Ortiz Title:   Vice President &
Treasurer

 

Harte-Hanks STS, Inc., a Delaware corporation By:   /s/ Federico Ortiz Name:  
Federico Ortiz Title:   Vice President & Treasurer

 

HTS, Inc., a Connecticut corporation By:   /s/ Federico Ortiz Name:   Federico
Ortiz Title:   Vice President & Treasurer

 

Sales Support Services, Inc.,

a New Jersey corporation

By:   /s/ Federico Ortiz Name:   Federico Ortiz Title:   Vice President &
Treasurer

Signature Page to Harte-Hanks Term Loan Agreement

 



--------------------------------------------------------------------------------

Southern Comprint Co., a California corporation By:   /s/ Federico Ortiz Name:  
Federico Ortiz Title:   Vice President & Treasurer

Signature Page to Harte-Hanks Term Loan Agreement

 



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent

By:     Name:     Title:  

Signature Page to Harte-Hanks Term Loan Agreement

 



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:     Name:     Title:    

Signature Page to Harte-Hanks Term Loan Agreement

 



--------------------------------------------------------------------------------

[INSERT NAME OF LENDING INSTITUTION] By:     Name:     Title:    

Signature Page to Harte-Hanks Term Loan Agreement

 



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF LOAN NOTICE

Date:                     ,        

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Term Loan Agreement, dated as of August     ,
2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Term Loan Agreement”; the terms defined therein
being used herein as therein defined), among Harte-Hanks, Inc., a Delaware
corporation (“Borrower”), the Lenders from time to time party thereto, and Bank
of America, N.A. as Administrative Agent.

The undersigned hereby requests (select one):

 

¨ A Borrowing of the Term Loan

¨ A conversion or continuation of the Term Loan

 

1.    On                                          (a Business Day).   2.    In
the amount of $                                           3.    Comprised of   
¨ Base Rate Loan         ¨ Eurodollar Rate Loan   4.    For Eurodollar Rate
Loans: with an Interest Period of              months.  

[[FOR CONVERSION/CONTINUATION ONLY] Borrower hereby represents and warrants that
no Default has occurred and is continuing under the Term Loan Agreement on and
as of the date above first written.]

 

A - 1

Form of Loan Notice



--------------------------------------------------------------------------------

HARTE-HANKS, INC. By:  

 

Name:  

 

Title:  

 

 

A - 2

Form of Loan Notice



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTE

 

$                                               ,         

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                                         or registered assigns (the “Lender”) at
the office of Bank of America, N.A., or any successor agent under the Term Loan
Agreement (defined below) (the “Administrative Agent”) located at 100 Federal
Street, Boston, Massachusetts 02110, in accordance with the provisions of the
Term Loan Agreement (defined below) (i) the principal sum of
$                    , or (ii) the aggregate unpaid principal amount of the
portion of the Term Loan made by the Lender to the Borrower pursuant to that
certain Term Loan Agreement, dated as of August     , 2011 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Term Loan Agreement”; the terms defined therein being used herein as
therein defined), among the Borrower, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent.

The Borrower shall pay in full all unpaid principal, interest, fees and other
amounts due under this Note on the Maturity Date.

The Borrower promises to pay to the order of the Lender interest before and
after maturity on the principal amount of this Note outstanding from time to
time from the date hereof until payment in full of all principal, interest, fees
and other sums due under this Note in accordance with the Term Loan Agreement.
All payments of principal and interest shall be made to the Administrative Agent
for the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office.

Upon the occurrence and during the continuance of any Event of Default, each
Term Loan evidenced by this Note, shall bear interest, payable on demand, from
the due date thereof until the date of actual payment (before as well as after
any judgment), at the Default Rate, as defined in, and in accordance with, the
Term Loan Agreement.

This Note is one of the Notes referred to in the Term Loan Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Note is also entitled to the
benefits of the Subsidiary Guaranty. Upon the occurrence and continuation of one
or more of the Events of Default specified in the Term Loan Agreement, all
amounts then remaining unpaid on this Note shall become, or may be declared to
be, immediately due and payable in accordance with the terms of the Term Loan
Agreement. The Term Loan made by the Lender shall be evidenced by one or more
loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of its Term Loans and payments with respect
thereto.

All provisions of this Note and any other agreements between the Borrower and
the Lender are expressly subject to the condition that in no event, whether by
reason of acceleration of maturity of the Indebtedness evidenced by this Note or
otherwise, shall the amount paid or

 

B - 1

Form of Note



--------------------------------------------------------------------------------

agreed to be paid to the Lender which is deemed interest under applicable law
exceed the maximum permitted rate of interest under applicable law (the “Maximum
Permitted Rate”), which shall mean the law in effect on the date of this Note,
except that if there is a change in such law which results in a higher Maximum
Permitted Rate, then this Note shall be governed by such amended law from and
after its effective date. In the event that fulfillment of any provision of this
Note, or the Term Loan Agreement or any document, instrument or agreement
providing security for this Note results in the rate of interest charged
hereunder being in excess of the Maximum Permitted Rate, the obligation to be
fulfilled shall automatically be reduced to eliminate such excess. If,
notwithstanding the foregoing, the Lender receives an amount which under
applicable law would cause the interest rate hereunder to exceed the Maximum
Permitted Rate, the portion thereof which would be excessive shall automatically
be deemed a prepayment of and be applied to the unpaid principal balance of this
Note to the extent of the then outstanding Term Loans and not a payment of
interest, and to the extent said excessive portion exceeds the outstanding
principal amount of the Term Loans, said excessive portion shall be repaid to
the Borrower.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

[remainder of page intentionally left blank]

 

B - 2

Form of Note



--------------------------------------------------------------------------------

HARTE-HANKS, INC. By:  

 

Name:  

 

Title:  

 

 

B - 3

Form of Note



--------------------------------------------------------------------------------

TERM LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of

Loan Made

 

Amount of
Loan Made

 

End of

Interest

Period

 

Amount of
Principal or
Interest Paid

This Date

 

Outstanding

Principal
Balance This

Date

 

Notation

Made By

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B - 4

Form of Note



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:             ,

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Term Loan Agreement, dated as of
[                    ,             ] (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Term Loan
Agreement;” the terms defined therein being used herein as therein defined),
among Harte-Hanks, Inc., a Delaware corporation (the “Borrower”), the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                  of the Borrower, and that, as such, he/she is
authorized to execute and deliver this Compliance Certificate to the
Administrative Agent on the behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Borrower has delivered the year-end audited financial statements required
by Section 6.01(a) of the Term Loan Agreement for the fiscal year of the
Borrower ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Term Loan Agreement for the fiscal quarter of the
Borrower ended as of the above date. Such financial statements fairly present
the financial condition, results of operations and cash flows of the Borrower
and its Subsidiaries in accordance with GAAP as at such date and for such
period, subject only to normal year-end audit adjustments and the absence of
footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Term Loan
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by such financial statements.

3. A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and

 

C-1

Form of Compliance Certificate



--------------------------------------------------------------------------------

[select one:]

[to the best knowledge of the undersigned, during such fiscal period the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

—or—

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

4. The representations and warranties of the Borrower contained in Article V of
the Term Loan Agreement, and any representations and warranties of the Borrower
that are contained in any document furnished at any time under or in connection
with the Loan Documents, are true and correct in all material respects (except
to the extent already qualified by materiality which such representations and
warranties shall be true and correct in all respects) on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in subsections (a) and
(b) of Section 5.05 of the Term Loan Agreement shall be deemed to refer to the
most recent statements furnished pursuant to clauses (a) and (b), respectively,
of Section 6.01 of the Term Loan Agreement, including the statements in
connection with which this Compliance Certificate is delivered.

5. The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Compliance
Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                 ,                 .

 

Harte-Hanks, Inc. By:  

 

 

Name:  

 

 

Title:  

 

 

C-2

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                                     (“Statement
Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I.   Section 7.11(a) – Consolidated Interest Coverage Ratio.      A.  
Consolidated EBITDA for four consecutive fiscal quarters ending on above date
(“Subject Period”):        1.   Consolidated Net Income for Subject Period:   
$                         2.   Consolidated Interest Charges for Subject Period
(Line I.B.5 below):    $                         3.   Income taxes for Subject
Period:    $                         4.   Depreciation and depletion expenses
for Subject Period:    $                         5.   Amortization expenses for
Subject Period:    $                         6.   Lines I.A.1 + 2 + 3 + 4 + 5:
   $                       B.   Consolidated Interest Charges for Subject
Period:        1.   Interest paid or accrued on Indebtedness pursuant to Section
6.04 of the Term Loan Agreement:    $                         2.   Non-cash
amortization of debt issuance costs:    $                         3.   Write-off
of deferred financing fees and charges in connection with the repayment of the
2006 Term Loan Agreement and the 2008 Term Loan Agreement, in each case, that
are classified as interest under GAAP:    $                         4.   Any
prepayment penalties or premiums:    $                         5.   Line I.B.1 –
Line I.B.2 – Line I.B.3 – Line I.B.4:    $                       C.  
Consolidated Interest Coverage Ratio (Line I.A.6 ÷ Line I.B.5):   
            to 1.00     Minimum required: 2.75:1.00    II.   Section 7.11(b) –
Consolidated Leverage Ratio.      A.   Consolidated Funded Indebtedness at
Statement Date:        1.   The outstanding principal amount of all obligations,
whether current or long-term, for borrowed money (including the Obligations
under the Term Loan Agreement) and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments: $            
  

 

C-3

Form of Compliance Certificate



--------------------------------------------------------------------------------

    2.   All purchase money Indebtedness:    $                         3.   All
direct obligations arising under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments (but excluding the aggregate amount available to be drawn with
respect to Letters of Credit (as defined in the Existing Revolver Credit
Agreement) outstanding):    $                         4.   All obligations in
respect of the deferred purchase price of property or services (other than trade
accounts payable in the ordinary course of business):    $                      
  5.   Attributable Indebtedness in respect of Capitalized Leases:   
$                         6.   Without duplication, all Guarantees with respect
to outstanding Indebtedness of the types specified in Lines II.A.1-II.A.5 above
of Persons other than the Borrower or any of its Subsidiaries:   
$                         7.   All Indebtedness of the types referred to in
Lines II.A.1- II.A.6 above of any partnership or joint venture other than debt
made non-recourse to the Borrower or such Subsidiary:    $                      
  8.   Lines II.A.1 + 2 + 3 + 4 + 5 + 6 + 7:    $                       B.  
Consolidated EBITDA for Subject Period:        1.   Line I.A.6 above:   
$                         2.   Permitted add-backs to EBITDA for all Material
Acquisitions consummated during the Subject Period, as permitted pursuant to
Section 7.04(b):    $                         3.   Adjusted Consolidated EBITDA
(Line II.B.1 + Line II.B.2):    $                       C.   Consolidated
Leverage Ratio (Line II.A.8 ÷ Line II.B.3):                 to 1.00     Maximum
permitted: 3.00:1.00    III.   Section 1.01 - Adjusted Leverage Ratio.      A.  
1.   Consolidated Funded Indebtedness at Statement Date (Line II.A.8 above):   
$                         2.   Non-restricted cash held by Borrower at Statement
Date:    $                         3.   Line III.A.1 – Line III.A.2:   
$                       B.   Adjusted Consolidated EBITDA for Subject Period   

 

C-4

Form of Compliance Certificate



--------------------------------------------------------------------------------

    (Line II.B.3 above):    $                       C.   Adjusted Leverage Ratio
(Line III.A.3 ÷ Line III.B):                 to 1.00 IV.   Section 6.12(a) –
Material Subsidiaries.   A.   1.   Total assets of the Borrower and Material
Subsidiaries at Statement Date:    $                         2.   Consolidated
total assets of the Borrower and its Domestic Subsidiaries at Statement Date:   
$                         3.   Line IV.A.1 ÷ Line IV.A.2:   
                    %     Minimum required: 90%   B.   1.   Total revenues of
the Borrower and Material Subsidiaries for Subject Period:   
$                         2.   Consolidated total revenues of the Borrower and
its Domestic Subsidiaries for Subject Period:    $                         3.  
Line IV.B.1 ÷ Line IV.B.2:                        %     Minimum required: 90%  
C.   1.   EBITDA of the Borrower and Material Subsidiaries for Subject Period,
based on Consolidated EBITDA:    $                         2.   EBITDA of the
Borrower and its Domestic Subsidiaries for Subject Period, based on Consolidated
EBITDA:    $                         3.   Line IV.C.1 ÷ Line IV.C.2:   
                    %     Minimum required: 90%

 

C-5

Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT D-1

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Term Loan Agreement identified below (the “Term Loan Agreement”), receipt of a
copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Term Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Term Loan Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Term
Loan Agreement, any other documents or instruments delivered pursuant thereto or
the loan transactions governed thereby or in any way based on or related to any
of the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1.   Assignor[s]:   

 

       

 

   2.   Assignee[s]:   

 

       

 

     [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]]

 

D-1-1

Form of Assignment and Assumption



--------------------------------------------------------------------------------

3. Borrower: Harte-Hanks, Inc., a Delaware corporation

 

4. Administrative Agent: Bank of America, N.A., as the administrative agent
under the Term Loan Agreement

 

5. Term Loan Agreement: [Term Loan Agreement, dated as of August     , 2011,
among Harte-Hanks, Inc., the Lenders from time to time party thereto, and Bank
of America, N.A., as Administrative Agent

 

6. Assigned Interest[s]:

 

Assignor[s]

   Assignee[s]    Aggregate
Amount of
Term Loans
for all Lenders1      Amount of
Term Loan
Assigned      Percentage
Assigned of
Term Loan2     CUSIP
Number       $            $                   %          $            $        
          %          $            $                   %   

 

[7.

Trade Date:                             ]3

Effective Date:                         , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:

 

1 

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

2 

Set forth, to at least 9 decimals, as a percentage of the aggregate amount of
the Term Loan for all Lenders thereunder.

3 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

D-1-2

Form of Assignment and Assumption



--------------------------------------------------------------------------------

[Consented to and]4 Accepted:

BANK OF AMERICA, N.A., as
Administrative Agent

By:  

 

  Title: [Consented to:]5 By:  

 

  Title:

 

4 

To be added only if the consent of the Administrative Agent is required by the
terms of the Term Loan Agreement.

5 

To be added only if the consent of the Borrower and/or other parties is required
by the terms of the Term Loan Agreement.

 

D-1-3

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

Term Loan Agreement dated as of              , 2011 among Harte-Hanks, Inc., the

Lenders from time to time party thereto, and Bank of America, N.A., as

Administrative Agent

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Term Loan Agreement or any other Loan
Document, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Documents or any collateral thereunder,
(iii) the financial condition of the Borrower, any of its Subsidiaries or
Affiliates or any other Person obligated in respect of any Loan Document or
(iv) the performance or observance by the Borrower, any of its Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Term Loan Agreement,
(ii) it meets all the requirements to be an assignee under Section 10.06(b)(iii)
and (v) of the Term Loan Agreement (subject to such consents, if any, as may be
required under Section 10.06(b)(iii) of the Term Loan Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Term Loan
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Term Loan Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section      thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Term Loan Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its

 

D-1-4

Form of Assignment and Assumption



--------------------------------------------------------------------------------

own credit decisions in taking or not taking action under the Loan Documents,
and (ii) it will perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

D-1-5

Form of Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

1.    FAX ALONG WITH COMMITMENT LETTER TO:  

Maria Maia

FAX #  

980-233-7700

 

I. Borrower Name:       

Harte-Hanks, Inc.

$ 122,500,000

    Type of Credit Facility  

Term Loan

II. Legal Name of Lender of Record for Signature Page:

 

 

 

•    Signing Credit Agreement

  

         

   YES           

         

   NO

•    Coming in via Assignment

  

 

   YES   

 

   NO

 

III. Type of Lender:  

 

(Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle, Other – please specify)

 

IV. Domestic Address:

 

 

 

 

 

 

 

 

V. Eurodollar Address:

 

 

 

 

 

 

 

 

 

 

2. VI. Contact Information:

Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s). The Credit Contacts identified must
be able to receive such information in accordance with his/her institution's
compliance procedures and applicable laws, including Federal and State
securities laws.

 

   

Credit Contact

 

Primary

Operations Contact

 

Secondary

Operations Contact

Name:

       

 

 

 

 

 

Title:

       

 

 

 

 

 

Address:

       

 

 

 

 

 

       

 

 

 

 

 

Telephone:

       

 

 

 

 

 

Facsimile:

       

 

 

 

 

 

E Mail Address:

       

 

 

 

 

 

IntraLinks E Mail Address:

       

 

 

 

 

 

 

D-2-1

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

Does Secondary Operations Contact need copy of notices?        YES        NO

 

   

Draft Documentation

Contact

 

Legal Counsel

Name:

     

 

 

 

Title:

     

 

 

 

Address:

     

 

 

 

Telephone:

     

 

 

 

Facsimile:

     

 

 

 

E Mail Address:

     

 

 

 

(Attention)    

VII. Lender’s Bankers’ Acceptance Fed Wire Payment Instructions (if applicable):

Pay to:

 

(Bank Name)

 

(ABA #)

 

(Account #)

 

(Attention)

VIII. Lender’s Fed Wire Payment Instructions:

Pay to:

 

 

(Bank Name)  

 

(ABA#)   (City/State)

 

(Account #)   (Account Name)

 

(Attention)  

IX. Organizational Structure and Tax Status

Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:

 

Lender Taxpayer Identification Number (TIN):             -                    
         

 

D-2-2

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

Tax Withholding Form Delivered to Bank of America*:

 

 

  W-9

 

  W-8BEN

 

  W-8ECI

 

  W-8EXP

 

  W-8IMY

 

    

Tax Contact

         

Name:

 

 

   

Title:

 

 

   

Address:

 

 

   

Telephone:

 

 

   

Facsimile:

 

 

   

E Mail Address:

 

 

   

NON–U.S. LENDER INSTITUTIONS

1. Corporations:

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.

2. Flow-Through Entities

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.

 

D-2-3

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

U.S. LENDER INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we require an original form W-9.

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement. Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.

 

* Additional guidance and instructions as to where to submit this documentation
can be found at this link:

LOGO [g221403ex10_1pg115.jpg]

BORROWER: HARTE-HANKS, INC

BANK OF AMERICA ADMINSTRATION CONTACTS:

DAILY OPERATIONS CONTACT:

Name:

Telephone:

Facsimile #:

Email:

LOAN CLOSER CONTACT:

Name:

Telephone:

Facsimile #:

Email:

Mailing Address

Bank of America

NC1-001-05-45

101 North Tryon Street

Charlotte, NC 28255

USD PAYMENT INSTRUCTIONS:

Bank of America

New York NY

ABA 026009593

Acct # 1366212250600

Acct Name: Corporate Credit Services

Ref: Harte-Hanks, Inc.

 

D-2-4

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

EXHIBIT E

OPINION MATTERS

The matters contained in the following Sections of the Term Loan Agreement
should be covered by the legal opinion:

 

  •  

Section 5.01(a), (b) and (c)

 

  •  

Section 5.02

 

  •  

Section 5.03

 

  •  

Section 5.04

 

  •  

Section 5.06

 

  •  

Section 5.14(b)

 

E-1

Opinion Matters